        Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 1 of 68




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

                                                  No. 20 Civ. 4494 (GHW)
IN RE WELLS FARGO & COMPANY
SECURITIES LITIGATION                             Oral Argument Requested




    DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF THEIR MOTION
   TO DISMISS THE CONSOLIDATED AMENDED CLASS ACTION COMPLAINT




 Nanci L. Clarence (pro hac vice)         Richard C. Pepperman II
 Josh Cohen (pro hac vice)                Leonid Traps
 Adam F. Shearer (pro hac vice)           SULLIVAN & CROMWELL LLP
 CLARENCE DYER & COHEN LLP                125 Broad Street
 899 Ellis Street                         New York, New York 10004
 San Francisco, California 94109          Telephone: (212) 558-4000
 Telephone: (415) 749-1800                Facsimile: (212) 558-3588
 Facsimile: (415) 749-1694                peppermanr@sullcrom.com
 nclarence@clarencedyer.com               trapsl@sullcrom.com
 jcohen@clarencedyer.com
 ashearer@clarencedyer.com                Christopher Michael Viapiano
                                          SULLIVAN & CROMWELL LLP
 Counsel for Defendant Timothy J. Sloan   1700 New York Avenue, N.W.
                                          Suite 700
                                          Washington, D.C. 20006
                                          Telephone: (202) 956-7500
                                          Facsimile: (202) 293-6330
                                          viapianoc@sullcrom.com

                                          Counsel for Defendants Wells Fargo &
                                          Company, John R. Shrewsberry, C. Allen
                                          Parker, Elizabeth Duke, and Charles W.
                                          Scharf


January 22, 2021
            Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 2 of 68




                                                   TABLE OF CONTENTS

                                                                                                                                        Page

PRELIMINARY STATEMENT .................................................................................................... 1

BACKGROUND ............................................................................................................................ 5

          A.         The Consent Orders ................................................................................................ 5

          B.         Confidential Supervisory Information .................................................................... 7

          C.         This Action.............................................................................................................. 8

ARGUMENT ................................................................................................................................ 10

I.        Plaintiffs Do Not Adequately Plead a Materially False or Misleading Statement ........... 11

          A.         Plaintiffs Fail to Satisfy the More Demanding Pleading Requirements for
                     Statements of Opinions and Forward-Looking Statements .................................. 12

          B.         Plaintiffs Misleadingly Quote Snippets of the Challenged Statements,
                     Omitting Critical Disclosures, Caveats, and Warnings ........................................ 16

                     1.         February 2, 2018 – Investor Conference Call (Sloan) .............................. 17

                     2.         May 30, 2018 – Deutsche Bank Conference (Shrewsberry)..................... 18

                     3.         June 13, 2018 – Morgan Stanley Conference (Shrewsberry) ................... 20

                     4.         July 13, 2018 – Earnings Call (Sloan) ...................................................... 22

                     5.         December 4, 2018 – Goldman Sachs Conference (Sloan) ........................ 23

                     6.         December 4, 2018 – CNBC Appearance (Sloan) ..................................... 25

                     7.         January 15, 2019 – Earnings Call (Sloan) ................................................ 27

                     8.         January 15, 2019 – Bloomberg Appearance (Shrewsberry) ..................... 29

                     9.         February 12, 2019 – Credit Suisse Forum (Shrewsberry) ........................ 30

                     10.        March 12, 2019 – HFSC Testimony (Sloan) ............................................ 32

                     11.        April 12, 2019 – Earnings Call (Parker) ................................................... 39

                     12.        April 12, 2019 – CNBC Appearance (Shrewsberry) ................................ 42

                     13.        May 30, 2019 – Sanford C. Bernstein Conference (Parker) ..................... 43
            Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 3 of 68




                     14.        September 27, 2019 – Investor Conference Call (Duke) .......................... 45

                     15.        October 15, 2019 – Earnings Call (Parker) ............................................... 46

                     16.        December 10, 2019 – Goldman Sachs Conference (Shrewsberry)........... 48

II.       Plaintiffs Fail to Plead Particularized Facts That Raise a Strong Inference of
          Scienter for Each Defendant Individually......................................................................... 49

          A.         Tim Sloan .............................................................................................................. 51

          B.         John Shrewsberry .................................................................................................. 56

          C.         Allen Parker .......................................................................................................... 56

          D.         Elizabeth Duke ...................................................................................................... 57

          E.         Wells Fargo ........................................................................................................... 58

III.      Plaintiffs Also Fail to Plead Section 20(a) Claims ........................................................... 59

CONCLUSION ............................................................................................................................. 60




                                                                     -ii-
            Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 4 of 68




                                                  TABLE OF AUTHORITIES

                                                                                                                                       Page(s)

CASES AND ORDERS

Aaron v. SEC,
   446 U.S. 680 (1980) .................................................................................................................49

Alpha Cap. Anstalt v. Schwell Wimpfheimer & Assocs. LLP,
   2018 WL 1627266 (S.D.N.Y. Mar. 30, 2018) .........................................................................59

Basic Inc. v. Levinson,
   485 U.S. 224 (1988) .................................................................................................................11

Bd. of Trustees v. Mechel OAO,
    811 F. Supp. 2d 853 (S.D.N.Y. 2011)........................................................................................5

Bratusov v. Comscore, Inc.,
   2020 WL 3447989 (S.D.N.Y. June 24, 2020) .........................................................................27

Burkle v. OTK Assocs., LLC,
   2 F. Supp. 3d 519 (S.D.N.Y. 2014)................................................................................ 3, 37-38

C.D.T.S. v. UBS AG,
   2013 WL 6576031 (S.D.N.Y. Dec. 13, 2013), aff’d, 604 F. App’x 5 (2d Cir.
   2015) ........................................................................................................................................11

Carpenters Pension Tr. Fund of St. Louis v. Barclays PLC,
   750 F.3d 227 (2d Cir. 2014)......................................................................................... 10-11, 60

City of Pontiac Policemen’s & Firemen’s Ret. Sys. v. UBS AG,
    752 F.3d 173 (2d Cir. 2014)...........................................................................................4, 56, 57

Das v. Rio Tinto PLC,
   332 F. Supp. 3d 786 (S.D.N.Y. 2018)......................................................................................55

DoubleLine Cap. LP v. Construtora Norberto Odebrecht, S.A.,
   413 F. Supp. 3d 187 (S.D.N.Y. 2019)......................................................................................60

ECA & Local 134 IBEW Joint Pension Tr. of Chicago v. JP Morgan Chase Co.,
  553 F.3d 187 (2d Cir. 2009).....................................................................................................50

Fait v. Regions Fin. Corp.,
   655 F.3d 105 (2d Cir. 2011).....................................................................................................50

Gagnon v. Alkermes PLC,
   368 F. Supp. 3d 750 (S.D.N.Y. 2019)......................................................................................55



                                                                      -iii-
           Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 5 of 68




Ganino v. Citizens Utils. Co.,
   228 F.3d 154 (2d Cir. 2000).....................................................................................................38

Garber v. Legg Mason, Inc.,
   347 F. App’x 665 (2d Cir. 2009) .............................................................................................37

Gray v. Wesco Aircraft Holdings, Inc.,
   454 F. Supp. 3d 366 (S.D.N.Y. 2020)......................................................................................13

Gregory v. ProNAi Therapeutics Inc.,
   297 F. Supp. 3d 372 (S.D.N.Y.), aff’d, 757 F. App’x 35 (2d Cir. 2018) ...........................12, 44

In re Adient plc Sec. Litig.,
    2020 WL 1644018 (S.D.N.Y. Apr. 2, 2020)......................................................................13, 17

In re Anheuser-Busch InBev SA/NV Sec. Litig.,
    2020 WL 5819558 (S.D.N.Y. Sept. 29, 2020).........................................................................13

In re Banco Bradesco S.A. Sec. Litig.,
    277 F. Supp. 3d 600 (S.D.N.Y. 2017)................................................................................51, 59

In re BISYS Sec. Litig.,
    397 F. Supp. 2d 430 (S.D.N.Y. 2005)......................................................................................55

In re Bristol-Myers Squibb Sec. Litig.,
    312 F. Supp. 2d 549 (S.D.N.Y. 2004)......................................................................................16

In re Goldman Sachs Grp., Inc. N.Y.,
    F.R.B. Order No. 16-011, 2016 WL 4432523 (Aug. 2, 2016)...................................................8

In re Merrill Lynch & Co. Research Reports Sec. Litig.,
    568 F. Supp. 2d 349 (S.D.N.Y. 2008)......................................................................................39

In re Morgan Stanley Info. Fund Sec. Litig.,
    592 F.3d 347 (2d Cir. 2010).....................................................................................................11

In re Nokia Oyj (Nokia Corp.) Sec. Litig.,
    423 F. Supp. 2d 364 (S.D.N.Y. 2006)................................................................................ 16-17

In re PXRE Grp., Ltd., Sec. Litig.,
    600 F. Supp. 2d 510 (S.D.N.Y. 2009)......................................................................................50

In re Take-Two Interactive Sec. Litig.,
    551 F. Supp. 2d 247 (S.D.N.Y. 2008)..........................................................................51, 52, 56

In re Time Warner Inc. Sec. Litig.,
    9 F.3d 259 (2d Cir. 1993) ........................................................................................................11




                                                                 -iv-
           Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 6 of 68




In re Vale S.A. Sec. Litig.,
    2017 WL 1102666 (S.D.N.Y. Mar. 23, 2017) .........................................................................60

In re Vivendi, S.A. Sec. Litig.,
    838 F.3d 223 (2d Cir. 2016).....................................................................................................15

JBCHoldings NY, LLC v. Pakter,
   931 F. Supp. 2d 514 (S.D.N.Y. 2013)......................................................................................51

Kalnit v. Eichler,
   264 F.3d 131 (2d Cir. 2001)...............................................................................................50, 51

Ladmen Partners, Inc. v. Globalstar, Inc.,
   2008 WL 4449280 (S.D.N.Y. Sept. 30, 2008).........................................................................13

Lipow v. Net1 UEPS Techs., Inc.,
   131 F. Supp. 3d 144 (S.D.N.Y. 2015)................................................................................ 53-54

Lopez v. CTPartners Exec. Search Inc.,
   173 F. Supp. 3d 12 (S.D.N.Y. 2016)..................................................................................15, 50

Omnicare, Inc. v. Laborers Dist. Council Constr. Indus. Pension Fund,
  575 U.S. 175 (2015) .................................................................................................2, 13, 14, 16

Perrigo Co. PLC v. Mylan N.V.,
   2015 WL 9916726 (S.D.N.Y. Oct. 29, 2015) ..........................................................................38

Pirnik v. Fiat Chrysler Automobiles, N.V.,
   2016 WL 5818590 (S.D.N.Y. Oct. 5, 2016) ................................................................50, 52, 58

Ressler v. Liz Claiborne, Inc.,
   75 F. Supp. 2d 43 (E.D.N.Y. 1998), aff’d, 189 F.3d 460 (2d Cir. 1999) .................................11

Rombach v. Chang,
   355 F.3d 164 (2d Cir. 2004)...............................................................................................16, 49

S. Cherry St., LLC v. Hennessee Grp.,
    573 F.3d 98 (2d Cir. 2009)...........................................................................................50, 51, 57

Sachsenberg v. IRSA Inversiones y Representaciones Sociedad Anónima,
   339 F. Supp. 3d 169 (S.D.N.Y. 2018)......................................................................................55

Schoenhaut v. Am. Sensors, Inc.,
   986 F. Supp. 785 (S.D.N.Y. 1997)...........................................................................................38

Schreiber v. Soc’y for Sav. Bancorp, Inc.,
   11 F.3d 217 (D.C. Cir. 1993) ...............................................................................................7, 19




                                                                -v-
            Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 7 of 68




Shields v. Citytrust Bancorp, Inc.,
   25 F.3d 1124 (2d Cir. 1994)...........................................................................................4, 13, 52

Shirk v. Fifth Third Bancorp,
    2008 WL 2661955 (S.D. Ohio July 2, 2008) .......................................................................7, 23

Singh v. Cigna Corp.,
   918 F.3d 57 (2d Cir. 2019)............................................................................................... passim

Slayton v. Am. Express Co.,
   604 F.3d 758 (2d Cir. 2010).....................................................................................................11

Teamsters Local 445 Freight Div. Pension Fund v. Dynex Cap. Inc.,
   531 F.3d 190 (2d Cir. 2008)............................................................................................... 58-59

Tellabs, Inc. v. Makor Issues & Rights, Ltd.,
    551 U.S. 308 (2007) ........................................................................................... 4, 10, 49-50, 59

Tongue v. Sanofi,
   816 F.3d 199 (2d Cir. 2016)............................................................................................. passim

White v. H&R Block, Inc.,
   2004 WL 1698628 (S.D.N.Y. July 28, 2004) ..........................................................................38

STATUTES, RULES, AND REGULATIONS

15 U.S.C. § 78u-4 ....................................................................................................................11, 49

15 U.S.C. § 78u-5 ....................................................................................................................15, 50

18 U.S.C. § 641 ................................................................................................................................8

12 C.F.R. § 4.32 ...............................................................................................................................7

12 C.F.R. § 4.36 ...............................................................................................................................7

12 C.F.R. § 261.2 .............................................................................................................................7

Federal Rule of Civil Procedure 9(b) ...................................................................................1, 10, 11

Federal Rule of Civil Procedure 12(b)(6) ........................................................................................1




                                                                     -vi-
        Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 8 of 68




       Defendants Wells Fargo & Company (“Wells Fargo” or the “Company”) and Timothy

Sloan, John Shrewsberry, C. Allen Parker, Elizabeth Duke, and Charles Scharf (the “Individual

Defendants”) respectfully submit this memorandum of law in support of their motion to dismiss

the Consolidated Amended Class Action Complaint (ECF No. 74) (the “Complaint” or “AC”)

under Federal Rules of Civil Procedure 9(b) and 12(b)(6) and the Private Securities Litigation

Reform Act (the “PSLRA”).

                                PRELIMINARY STATEMENT

       Relying on isolated phrases from Defendants’ public statements, Plaintiffs contend that

Defendants misrepresented the status of Wells Fargo’s compliance with three regulatory consent

orders over a nearly two-year period while the Company was engaged in active discussions with

those same regulators about its ongoing compliance efforts. According to Plaintiffs, Defendants

began misrepresenting the status of Wells Fargo’s compliance on the same day that the first

consent order was entered (February 2, 2018) and continued until December 10, 2019. In support

of this implausible claim, Plaintiffs quote tiny snippets of Defendants’ statements, while ignoring

surrounding text that undercuts Plaintiffs’ claim of a misrepresentation. Plaintiffs’ assertion that

Defendants falsely assured investors that the Company’s regulators already had “approved” its

plans and that Wells Fargo thus was well into the next stage of the process under the consent orders

is belied by Defendants’ actual statements. Defendants never once said that the Company’s

regulators had approved its plans—only that Wells Fargo had developed internal plans with which

it was complying. Nor did Defendants ever offer any assurances about when Wells Fargo would

complete the process under the consent orders, as Plaintiffs suggest.         Rather, Defendants’

statements, read in their entirety, conveyed only their hopes and expectations about the Company’s

future progress in developing plans that would satisfy its regulators, while expressly warning that

progress was uneven, timing was uncertain, and significant work remained. The Complaint’s
        Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 9 of 68




allegations thus fall far short of satisfying the heightened pleading requirements for securities-

fraud claims under Section 10(b) of the Securities Exchange Act of 1934.

       First, Plaintiffs do not adequately plead a single materially false or misleading statement.

The Complaint attempts to premise liability mostly on opinion statements and forward-looking

statements, not on statements of objective, verifiable facts. Defendants’ statements that they

believed the Company was making progress towards satisfying its regulators and expected further

progress in the future are classic opinion statements. “[A] sincere statement of pure opinion is not

an ‘untrue statement of material fact,’ regardless whether an investor can ultimately prove the

belief wrong,” and pleading a fraud claim based on an opinion “is no small task.” Omnicare, Inc.

v. Laborers Dist. Council Constr. Indus. Pension Fund, 575 U.S. 175, 186, 194 (2015). Similarly,

Defendants’ forward-looking statements about future expected progress are protected under the

PSLRA’s safe harbor. The Complaint does not satisfy the more demanding requirements for

pleading securities fraud based on such opinions and forward-looking statements.

       Plaintiffs fault Defendants for not supplementing their caveated opinions and forward-

looking statements with specific details of their communications with regulators, particularly

regulators’ feedback on Wells Fargo’s plans. But federal banking law and regulations prohibited

Defendants from publicly disclosing their communications with banking regulators because such

communications constitute confidential supervisory information (“CSI”). Had they revealed the

details of Wells Fargo’s communications with its regulators, including the regulators’ rejections

of Wells Fargo’s submissions, Defendants would have been subject to potential criminal and civil

penalties. In their statements, Defendants repeatedly warned investors of this limitation on their

ability to discuss the status of Wells Fargo’s progress under the consent orders, and they never

once said that regulators had “approved” the Company’s plans.




                                                -2-
       Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 10 of 68




       Plaintiffs attempt to support their claims by relying heavily on March 2020 reports prepared

by the majority and minority staffs of the U.S. House of Representatives Committee on Financial

Services (“HFSC”). But those two reports collectively mention only three of the 16 statements

challenged by Plaintiffs, all three of which were statements by Wells Fargo’s former CEO Tim

Sloan. The reports thus are of no assistance to Plaintiffs in pleading a fraud claim based on 13 of

the 16 alleged misstatements and against four of the five Individual Defendants. Even as to Sloan’s

three statements, the HFSC reports simply label them “incomplete” or “overly optimistic” with no

meaningful analysis—the two reports’ collective discussion of the three statements is limited to a

handful of pages. Like the Complaint, the HFSC ignores the full text of Sloan’s statements, which

made clear that he was not guaranteeing compliance on a particular timetable or reporting that

Wells Fargo already had reached a particular stage in the process.

       The HFSC reports’ discussion of Sloan’s statements focuses on snippets of his March 12,

2019 testimony in response to live questioning by HFSC members. Notwithstanding Sloan’s clear

statement that he could not “disclose confidential supervisory information in terms of the give‐

and‐take that we have with” regulators, the HFSC Chairwoman pressed Sloan for more

information. When read in its entirety, Sloan’s testimony in response to those questions was

neither false nor misleading. Equally important, it could not possibly have misled investors that

Wells Fargo had satisfied its regulators’ demands. Only minutes after Sloan finished testifying,

one of those regulators, the Office of the Comptroller of the Currency (“OCC”), issued a written

statement stressing that “[w]e continue to be disappointed with [Wells Fargo’s] performance under

our consent orders.” This contemporaneous public statement renders any alleged misstatement by

Sloan immaterial. See Burkle v. OTK Assocs., LLC, 2 F. Supp. 3d 519, 522 (S.D.N.Y. 2014)

(“misrepresentations . . . rendered immaterial” by “contemporaneous publications”).




                                                -3-
       Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 11 of 68




       Second, Plaintiffs’ Section 10(b) claim also fails because the Complaint does not plead

particularized facts raising a “strong inference” of scienter—i.e., an inference that is “cogent and

compelling, thus strong in light of other explanations.” Tellabs, Inc. v. Makor Issues & Rights,

Ltd., 551 U.S. 308, 319, 324 (2007). The Complaint fails to plead facts creating a strong inference

that each speaker did not actually believe his or her stated opinions or consciously disregarded

facts that made his or her caveated statements materially false or misleading. For example,

Plaintiffs challenge three statements by Allen Parker, Wells Fargo’s former General Counsel and

interim CEO, but ignore that Parker also warned in the very same statements that Wells Fargo’s

regulators were disappointed with its progress, that the Company still had “a substantial amount

of work yet to do,” and that no timetable for compliance existed. These express warnings

“undercut the inference” that Parker acted with an intent to deceive or defraud. City of Pontiac

Policemen’s & Firemen’s Ret. Sys. v. UBS AG, 752 F.3d 173, 186 & n.62 (2d Cir. 2014). Plaintiffs

similarly challenge a single statement by Elizabeth Duke, Wells Fargo’s former Chairwoman—

that “we’re pretty well along in a lot of the work” and “we have a good understanding with our

regulators on what they are looking for”—but fail to plead that Duke’s unremarkable comment

about her beliefs at the time was made with fraudulent intent. Nor do Plaintiffs suggest that any

Defendant had a motive to defraud, which would be farfetched given that Wells Fargo was at the

time perhaps the country’s most scrutinized bank and its regulators were sure to correct any

statement about the consent orders they believed to be inaccurate. See Shields v. Citytrust

Bancorp, Inc., 25 F.3d 1124, 1130 (2d Cir. 1994) (“It is hard to see what benefits accrue from a

short respite from an inevitable day of reckoning.”). Ultimately, the inference of fraud is far less

compelling than the opposing inference: that Defendants expressed hopes and expectations about

future progress under the consent orders that turned out to have been overly optimistic.




                                                -4-
        Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 12 of 68




       Third, Plaintiffs fail to plead that the Individual Defendants are liable as control persons

under Section 20(a). These claims fail as a threshold matter because the Complaint does not

adequately plead a primary violation under Section 10(b). Plaintiffs’ Section 20(a) claim against

Charles Scharf, Wells Fargo’s current CEO, is so weak that it is frivolous. Scharf is not accused

of making any misstatements himself, and he did not join Wells Fargo until October 21, 2019,

after all but one of the alleged misstatements were made. Plaintiffs plead no facts suggesting that

Scharf had any responsibility for or actual control over that one alleged misstatement—a statement

by Wells Fargo’s then-CFO in response to an analyst’s question during a December 2019 investor

conference. Scharf cannot be held liable as a control person simply because he was Wells Fargo’s

CEO when this last alleged misstatement was made.

                                         BACKGROUND

       A.      The Consent Orders

       In 2018, Wells Fargo entered into three consent orders with its regulators. The first, with

the Board of Governors of the Federal Reserve System (“FRB”), was entered on February 2, 2018,

the first day of the proposed class period, to address deficiencies in Wells Fargo’s “compliance

practices” and “risk management.” (Ex. A (FRB Order) at 2.)1 The FRB consent order required

Wells Fargo to submit “[w]ithin 60 days” two plans to the FRB for its approval, the first “to further

enhance the Board’s effectiveness in carrying out its oversight and governance,” and the second

“to further improve [the Company’s] firmwide compliance and operational risk management

program.” (Id. at 4-7; AC ¶ 48.) According to Plaintiffs, Wells Fargo completes “Stage 1” of

compliance under this consent order when it is “notified in writing” that its plans are “acceptable”



       1
           On a motion to dismiss, the Court may consider documents “incorporated by reference in” or
“integral to and relied upon in the complaint.” Bd. of Trustees v. Mechel OAO, 811 F. Supp. 2d 853, 865
(S.D.N.Y. 2011). All cited exhibits are attached to the Declaration of Richard C. Pepperman II.


                                                 -5-
        Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 13 of 68




to the FRB. (Id. ¶ 49.) After Wells Fargo receives this approval, the consent order next requires

Wells Fargo to implement the plans to the FRB’s satisfaction—what Plaintiffs call “Stage 2” of

compliance. (Id. ¶ 50.) Following Wells Fargo’s “implementation of the plans,” the consent order

requires Wells Fargo to “conduct and complete” by September 30, 2018 “an independent review”

of (i) the Board’s “improvements in effective oversight and governance of the Firm,” and

(ii) “enhancements to the Firm’s compliance and operational risk management program.” (Ex. A

at 7; AC ¶ 51.) Wells Fargo then must “conduct a second independent review to assess the efficacy

and sustainability of the improvements.” (Ex. A at 7.) Both reviews are to be “conducted by third

party expert(s) acceptable” to the FRB, and the results must be submitted to the FRB “within 30

days of completion.” (Id. at 7-8.) This is what Plaintiffs call “Stage 3” of compliance. (AC ¶ 51.)

The process contemplated by the FRB consent order is intensely iterative. After each calendar

quarter, the Board must submit “written progress reports detailing the form and manner of all

actions taken to secure compliance with the provisions of this Order and the results thereof.”

(Ex. A at 10.) The FRB also may “grant written extensions of time” to “comply with any provision

of this Order.” (Id. at 11.) Until all of the order’s conditions have been met to the FRB’s

satisfaction, Wells Fargo may not, without prior approval, take actions to cause its “total

consolidated assets” to exceed those reported as of year-end 2017—what is called the “asset cap.”

(Id. at 8-9; AC ¶ 55.)

       On April 20, 2018, Wells Fargo’s subsidiary, Wells Fargo Bank, N.A., entered into consent

orders with two other regulators—the OCC and the Consumer Financial Protection Bureau

(“CFPB”)—arising out of certain misconduct related to mortgage rate-lock extensions and

automobile collateral-protection insurance. (AC ¶ 59; Ex. B (OCC Order); Ex. C (CFPB Order).)

According to Plaintiffs, the OCC and CFPB consent orders likewise “mandat[e] that Wells Fargo




                                                -6-
        Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 14 of 68




pass through three stages to comply.” (AC ¶ 60.) Those stages allegedly consist of (i) OCC and

CFPB approval of the plans submitted by Wells Fargo, (ii) Wells Fargo’s implementation of the

approved plans, and (iii) the submission of a report summarizing the results of a review of the

implementation of the plans. (Id. ¶¶ 61-64.) The OCC and CFPB consent orders similarly

contemplate an iterative process, and the OCC and CFPB also may extend any of the deadlines in

their orders. (Ex. B at 7, 22, 25; Ex. C at 31.)

       B.      Confidential Supervisory Information

       Wells Fargo’s communications with its regulators about the consent orders constitute CSI,

which cannot be disclosed without the regulators’ permission. See, e.g., 12 C.F.R. § 261.2(b)(1)

(CSI “includes information that is or was created or obtained in furtherance of the [FRB]’s

supervisory, investigatory, or enforcement activities . . . relating to any supervised financial

institution, and any information derived from or related to such information.”); 12 C.F.R.

§§ 4.32(b), 4.36(b), (d) (prohibiting disclosure of “record[s] created or obtained . . . [b]y the OCC

in connection with the OCC’s performance of its responsibilities,” including “supervisory

correspondence”). It is well-settled that “plans, reports, and recommendations” that a supervised

financial institution is “required to prepare pursuant” to a written agreement with a banking

regulator are CSI and thus “protect[ed] from disclosure,” as are any “documents which contain

‘agency opinions and recommendations and banks’ responses thereto.’” Shirk v. Fifth Third

Bancorp, 2008 WL 2661955, at *1 (S.D. Ohio July 2, 2008); see also Schreiber v. Soc’y for Sav.

Bancorp, Inc., 11 F.3d 217, 222 (D.C. Cir. 1993) (“The reports and records gathered or created by

the [banking] agencies in the course of performing their regulatory responsibilities are deemed the

records of the agencies; thus the information . . . is available from [the bank] only with the

permission of the agencies.”). Supervised financial institutions are subject to criminal and civil

penalties for any unauthorized disclosure of CSI. See Bank Holding Co. Supervision Manual,


                                                   -7-
        Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 15 of 68




F.R.B. § 1065.0.2 (“Any person who discloses or uses CSI except as expressly permitted by the

appropriate federal banking agency or as provided by the agency’s regulations may be subject to

the criminal penalties provided in 18 U.S.C. § 641.”); 18 U.S.C. § 641 (providing for fines and up

to ten years in prison). These penalties are not just theoretical; substantial ones have been imposed

for unauthorized disclosure of CSI. See, e.g., In re Goldman Sachs Grp., Inc. N.Y., F.R.B. Order

No. 16-011, 2016 WL 4432523 (Aug. 2, 2016) (imposing $36.3 million penalty).

       C.      This Action

       Plaintiffs challenge 16 statements about the consent orders by four of the Individual

Defendants, beginning on the date the FRB consent order was entered and for nearly two years

thereafter. (AC ¶¶ 144-210.) With the exception of portions of Sloan’s written responses to HFSC

questions (id. ¶ 185), all of the challenged statements were made orally, at live media appearances,

investor conferences, earnings calls, or HFSC hearings, often in response to persistent questioning

from analysts or HFSC members. According to Plaintiffs, Defendants misrepresented Wells

Fargo’s “compliance with the 2018 Consent Orders, claiming that it had regulator approved ‘plans’

and that it was ‘in compliance’ with the 2018 Consent Orders.” (Id. ¶ 1.) Plaintiffs allege that

Defendants “affirmatively [told] investors during analyst calls, investor conferences, media

interviews, and congressional testimony, that the Bank had progressed successfully and was

executing approved plans at Stage 2, and thus that it had surmounted Stage 1.” (Id. ¶ 5.) Plaintiffs

thus contend that Defendants falsely “assured investors that [Wells Fargo was] in ‘compliance’

with the 2018 Consent Orders’ requirements, had approved Stage 1 Plans, and were

‘implementing’ those plans in accordance with the 2018 Consent Orders—i.e., the Bank was past

Stage 1 of the 2018 Consent Orders.” (Id. ¶ 67.)

       In support of their claims, Plaintiffs rely heavily on the two reports released by the HFSC

in March 2020 that discuss three of the 16 challenged statements. (See id. ¶¶ 11, 109-127, 222.)


                                                -8-
       Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 16 of 68




The first report, prepared by the majority staff (the “Majority Report”), identifies with minimal

analysis only one purportedly “inaccurate” statement by Sloan during his March 12, 2019 live

congressional testimony. (Ex. D (Majority Report) at 6-7, 61-62.) In response to pointed questions

from HFSC Chairwoman Maxine Waters, Sloan stated, “Madam Chairwoman, I can’t respond

specifically to your question, because that would mean that I would be disclosing confidential

supervisory information that has been shared with us by both the OCC and the CFPB.” (Ex. E

(HFSC Hearing) at 6-7.)      Sloan then stated, “I can assure you that we are working very

constructively with what we have in place and we are executing that plan that reflects the

fundamental changes that I have made since I have become the CEO.” (Id. at 7.) In response to a

follow-up question from Chairwoman Waters, Sloan said, “We are in compliance with those plans.

Excuse me.” (Id.) He added: “Again, we cannot disclose confidential supervisory information in

terms of the give-and-take that we have with [regulators].” (Id.) After quoting this testimony

(Ex. D at 6), the Majority Report notes that “[i]mmediately following Sloan’s testimony, the OCC

issued a written statement expressing its dissatisfaction with Wells Fargo’s progress towards

complying with its consent orders” (id. at 7 (emphasis added)). The OCC stated: “We continue

to be disappointed with [Wells Fargo’s] performance under our consent orders . . . .” (Id.)

       The other HFSC report, prepared by the minority staff (the “Minority Report”), also

criticizes Sloan’s March 12, 2019 testimony and similarly adds, “Just an hour after Sloan finished

testifying, the OCC issued an unprecedented statement to correct the record.” (Ex. F (Minority

Report) at 31 (emphasis added).) The Minority Report also takes issue with Sloan’s statement on

February 2, 2018—the day the FRB consent order was entered—about a “fast track” and his

statement during a December 2018 appearance on CNBC that he expected the FRB “asset cap to

be lifted in the first half of 2019,” which the report describes as an “optimistic prediction.” (Id.




                                                -9-
        Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 17 of 68




at 32.) In criticizing Sloan’s statements, the Minority Report largely ignores what Sloan actually

said, relying instead on press accounts of Sloan’s congressional testimony and on the staff’s own

paraphrasing of Sloan’s statements. (See id. at 31-32.) The Minority Report’s entire discussion

of Sloan’s public statements consists of fewer than three pages. (See id. at 30-33.)

       Based on these allegations, Plaintiffs assert a Section 10(b) claim against Wells Fargo and

four of the Individual Defendants: (i) former CEO Tim Sloan, (ii) former CFO John Shrewsberry,

(iii) former General Counsel and interim CEO Allen Parker, and (iv) former Chairwoman

Elizabeth Duke. (AC ¶¶ 276-288.) Plaintiffs also assert Section 20(a) “control person” claims

against the same four Individual Defendants as well as Wells Fargo’s current CEO Charles Scharf.

(Id. ¶¶ 289-306.) Scharf is not alleged to have made any misstatements, and he did not join Wells

Fargo until October 21, 2019. Plaintiffs seek to represent a putative class of all purchasers of

Wells Fargo stock between February 2, 2018 (the date of the first alleged misstatement) and

March 12, 2020 (the date of the last alleged corrective disclosure). (See id. ¶ 270.)

                                           ARGUMENT

       “To avoid dismissal under Section 10(b) and Rule 10b-5, a complaint must plausibly

allege: ‘(1) a material misrepresentation (or omission); (2) scienter, i.e., a wrongful state of mind;

(3) a connection with the purchase or sale of a security; (4) reliance; (5) economic loss; and (6) loss

causation.’” Singh v. Cigna Corp., 918 F.3d 57, 62 (2d Cir. 2019). Section 10(b) claims are

subject to the heightened pleading standards of Rule 9(b) and the PSLRA, which require Plaintiffs

to plead “with particularity” both the facts establishing a material misrepresentation and the facts

raising a strong inference of scienter as to each defendant individually. Tellabs, 551 U.S. at 313.

To state a Section 20(a) claim, Plaintiffs must plead “(1) a primary violation by the controlled

person, (2) control of the primary violator by the defendant, and (3) that the defendant was, in

some meaningful sense, a culpable participant in the controlled person’s fraud.” Carpenters


                                                 -10-
        Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 18 of 68




Pension Tr. Fund of St. Louis v. Barclays PLC, 750 F.3d 227, 236 (2d Cir. 2014). Because

Plaintiffs do not adequately allege a material misrepresentation, scienter, or control-person

liability, the Complaint should be dismissed in its entirety.

I.     Plaintiffs Do Not Adequately Plead a Materially False or Misleading Statement.

       Under the PSLRA, a complaint must “specify each statement alleged to have been

misleading [and] the reason or reasons why the statement is misleading.” 15 U.S.C. § 78u-4(b)(1).

Rule 9(b) similarly “demands specific factual allegations demonstrating that a statement was false

or misleading.” Ressler v. Liz Claiborne, Inc., 75 F. Supp. 2d 43, 52 (E.D.N.Y. 1998), aff’d, 189

F.3d 460 (2d Cir. 1999). “A violation of Rule 10b-5 cannot occur unless an alleged material

misstatement or omission was false at the time it was made.” C.D.T.S. v. UBS AG, 2013 WL

6576031, at *3 (S.D.N.Y. Dec. 13, 2013), aff’d, 604 F. App’x 5 (2d Cir. 2015). “A statement

believed to be true when made, but later shown to be false, is insufficient.                Without

contemporaneous falsity there simply is no fraud.” Id. (citation omitted). A complaint “may not

plead fraud by hindsight.” Slayton v. Am. Express Co., 604 F.3d 758, 776 (2d Cir. 2010).

       As to omissions, “[s]ilence, absent a duty to disclose, is not misleading.” Basic Inc. v.

Levinson, 485 U.S. 224, 239 n.17 (1988). “[A] corporation is not required to disclose a fact merely

because a reasonable investor would very much like to know that fact.” In re Time Warner Inc.

Sec. Litig., 9 F.3d 259, 267 (2d Cir. 1993). A duty to disclose arises under the federal securities

laws only when particular information is subject to an “affirmative legal disclosure obligation”

under a statute or regulation, or when necessary “to prevent existing disclosures from being

misleading.” In re Morgan Stanley Info. Fund Sec. Litig., 592 F.3d 347, 360 (2d Cir. 2010).

       In a kitchen-sink approach to pleading securities fraud, Plaintiffs assert that four different

Defendants made a total of 16 different misstatements between February 2018 and December 2019

concerning the status of Wells Fargo’s ongoing efforts to comply with the three consent orders. A


                                                -11-
        Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 19 of 68




careful review of each alleged misstatement in its entirety, however, shows that none was

materially false or misleading when made.

       A.      Plaintiffs Fail to Satisfy the More Demanding Pleading Requirements for
               Statements of Opinions and Forward-Looking Statements.

       The Complaint attempts to premise liability primarily on opinion statements and forward-

looking statements that include critical caveats such as “I think,” “I expect,” “our expectation is,”

“my sense is,” and “our goal is,” not on statements of present or historical facts. See Gregory v.

ProNAi Therapeutics Inc., 297 F. Supp. 3d 372, 406 (S.D.N.Y.) (statements of opinion are

“subjective statements that reflect judgments” and that “express ‘expectations for the future rather

than presently existing, objective facts’” and include “phrases classically indicative of opinion”

such as “‘I think’”), aff’d, 757 F. App’x 35 (2d Cir. 2018). For example, Plaintiffs challenge:

              Sloan’s opinion that the time periods in the FRB consent order put Wells Fargo “on
               a fast track” and his “expectation” that the FRB asset cap would be lifted “sometime
               in the first half” of 2019;

              Shrewsberry’s “expecta[tion]” that the asset cap “will be gone in the time frames
               that we’ve talked about” and his “sense” that compliance with the consent orders
               “will take all of the amount of time that we’ve described”;

              Parker’s “expectation” that “we’re going to be focused more on execution” in the
               future; and

              Duke’s statement that “I think we have a good understanding with our regulators
               on what they are looking for.”

(See infra at 18, 21-22, 41-42, 46.)

       Besides Plaintiffs’ manifestly untrue assertion that Defendants assured the market that

Wells Fargo’s regulators had “approved” its plans (AC ¶¶ 1, 37, 92)—a word no Defendant used—

the Complaint’s theory appears to be that Defendants should be held liable for securities fraud

because they expressed the view that Wells Fargo “was on track to resolve the consent orders” but


                                                -12-
        Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 20 of 68




that view was not borne out by subsequent events. (Id. ¶ 123; see id. ¶ 5 (“Wells Fargo and its

senior leadership repeatedly claimed throughout the Class Period to be satisfying the 2018 Consent

Orders and moving steadily towards being out from under them . . . .”).) This too is a distortion

of what Defendants actually said, but even if it were not, courts in this District have held that

statements to the effect that a company is “on track” towards meeting its goals—as to earnings,

growth, or anything else—are both opinions and forward-looking statements. See, e.g., In re

Adient plc Sec. Litig., 2020 WL 1644018, at *19 & n.14 (S.D.N.Y. Apr. 2, 2020) (holding that

“statements about [company] being ‘on track’ with respect to its” projections and “goals” are

“properly characterized as opinion statements” and as “‘forward-looking’ statements within the

meaning of the PSLRA, and not statements of ‘present fact’”).2

        Pleading a securities claim based on such statements “is no small task,” Omnicare, 575

U.S. at 194, and “[t]he Supreme Court has emphasized that th[e] standard will not be easy to

satisfy,” Gray, 454 F. Supp. 3d at 400. Courts thus routinely dismiss securities claims based on

“expressions of corporate optimism couched in subjective terms of belief, expectation, and

intention.” Ladmen Partners, Inc. v. Globalstar, Inc., 2008 WL 4449280, at *13 (S.D.N.Y.

Sept. 30, 2008). The Second Circuit has explained that, even if wrong, “misguided optimism is

not a cause of action,” and “[p]eople in charge of an enterprise are not required to take a gloomy,

fearful or defeatist view of the future.” Shields, 25 F.3d at 1129.

        “[A] sincere statement of pure opinion is not an ‘untrue statement of material fact,’

regardless whether an investor can ultimately prove the belief wrong.” Omnicare, 575 U.S. at 186.


        2
           See also, e.g., In re Anheuser-Busch InBev SA/NV Sec. Litig., 2020 WL 5819558, at *4-6
(S.D.N.Y. Sept. 29, 2020) (“discussions of projected performance,” “even mixed with statements about
current progress, are forward-looking statements” and “nonactionable statements of opinion”); Gray v.
Wesco Aircraft Holdings, Inc., 454 F. Supp. 3d 366, 387, 400 (S.D.N.Y. 2020) (“challenged statements”
“reflecting a belief in, and adoption of,” projections of company’s performance are both “classic statements
of opinions” and “forward-looking statements”).


                                                   -13-
        Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 21 of 68




Liability may lie in only three limited situations: (i) “the speaker did not hold the belief she

professed,” (ii) “the supporting facts she supplied were untrue,” or (iii) the opinion “omits material

facts about the [speaker’s] inquiry into or knowledge concerning a statement of opinion” and

“those facts conflict with what a reasonable investor would take from the statement itself.” Id. at

186, 189. Thus, to plead a misrepresentation based on, for example, Sloan’s opinion on the day

the FRB consent order was entered that the order put Wells Fargo “on a fast track” (see infra at

18), Plaintiffs must plead that Sloan did not actually believe that to be true as of that date, that he

supplied untrue supporting facts, or that his opinion omitted material facts about his inquiry or

knowledge that would conflict with what a reasonable investor would take from his opinion

statement. Plaintiffs plead none of these facts for any of the challenged opinion statements.

        “Reasonable investors understand that opinions sometimes rest on a weighing of competing

facts” and expect a speaker to “know[], but fail[] to disclose, some fact cutting the other way.”

Omnicare, 575 U.S. at 189-90. Investors “recognize[] the import of words like ‘I think’ or ‘I

believe,’ and grasp[] that they convey some lack of certainty as to the statement’s content.” Id.

at 187. Investors also read each statement, “whether of fact or of opinion, in light of all its

surrounding text, including hedges, disclaimers, and apparently conflicting information,” such that

“an omission that renders misleading a statement of opinion when viewed in a vacuum may not

do so once that statement is considered, as is appropriate, in a broader frame.” Id. at 190.

Accordingly, Parker’s statement of opinion that “I think there is a meeting of the minds in terms

of what we need to do, but the task itself is a significant one” (italicized text omitted by Plaintiffs),

is not misleading when considered together with Parker’s express warnings (also omitted by

Plaintiffs) that regulators had “expressed some frustration with where the company was in terms




                                                  -14-
        Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 22 of 68




of the progress that it made,” that the “hard work is going to continue,” and that “I can’t really put

a timetable” on compliance. (See infra at 43-45.)

       Forward-looking statements also are protected under the PSLRA’s “safe harbor.” 15

U.S.C. § 78u-5. Such a statement is not actionable if it “[i] is identified and accompanied by

meaningful cautionary language or [ii] is immaterial or [iii] the plaintiff fails to prove that it was

made with actual knowledge that it was false or misleading.” Lopez v. CTPartners Exec. Search

Inc., 173 F. Supp. 3d 12, 25 (S.D.N.Y. 2016). “[A] forward-looking statement is protected . . . if

any of the three prongs applies.” In re Vivendi, S.A. Sec. Litig., 838 F.3d 223, 245-46 (2d Cir.

2016). Thus, to base liability on, for instance, Sloan’s July 2018 forward-looking statement in

response to a question about the FRB’s asset cap that “our expectation is that sometime in the first

half of next year, we’ll be able to move through that” and that there is “no update from a timing

standpoint” (see infra at 22-23), Plaintiffs must plead that (i) the warning preceding Sloan’s

statement that such forward-looking statements were “subject to risks and uncertainties” was not

meaningful, and (ii) Sloan’s “expectation” was material, and (iii) Sloan made the statement with

actual knowledge that it was false or misleading. Plaintiffs fail to meet this burden for any of the

forward-looking statements they challenge.

       These pleading requirements apply with full force to alleged misrepresentations about

regulatory compliance. The Second Circuit has held that ongoing “dialogue” with a regulator does

not prevent a speaker from “expressing optimism, even exceptional optimism, about the likelihood

of drug approval,” even if the regulator previously had articulated “differing views” and

“concerns” about the drug. Tongue v. Sanofi, 816 F.3d 199, 211-12 (2d Cir. 2016). The court in

Tongue concluded that optimistic opinions were not “misleading for failure to include” negative

regulator “feedback,” regardless of whether that feedback “would have potentially undermined




                                                -15-
       Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 23 of 68




Defendants’ optimistic projections” and whether investors “would have been interested in knowing

about [that] feedback, and perhaps would have acted otherwise had the feedback been disclosed.”

Id. at 212.   The court stressed that liability is particularly inappropriate for “generalized

statement[s] of subjective optimism,” including the CEO’s statement that he was “very satisfied

with where the progress is going,” because such statements “arguably do[] not even ‘convey facts

about how the speaker has formed the opinion.’” Id. at 206, 213. In a later case, the Second Circuit

similarly held that statements about “regulatory compliance” are not “materially misleading” if

they are “simple and generic” or “framed by acknowledgments of the complexity” or “uncertainty”

of the matter at issue and “suggest[] caution (rather than confidence) regarding the extent of [the

company’s] compliance.” Singh, 918 F.3d at 64. Plaintiffs base this action on precisely such

simple and generic statements about general “progress,” surrounded by warnings of potential

delays, complexities, and uncertainties. (See infra at 19-48.)

       B.      Plaintiffs Misleadingly Quote Snippets of the Challenged Statements,
               Omitting Critical Disclosures, Caveats, and Warnings.

       In an attempt to plead a misrepresentation, Plaintiffs rely on isolated phrases in the 16

challenged statements, ignoring all “surrounding text, including hedges, disclaimers, and

apparently conflicting information.” Omnicare, 575 U.S. at 190. But “[t]he test for whether a

statement is materially misleading under Section 10(b)” is “‘whether the defendants’

representations, taken together and in context, would have misled a reasonable investor.’”

Rombach v. Chang, 355 F.3d 164, 172 n.7 (2d Cir. 2004) (emphasis added); see also Singh, 918

F.3d at 63 (“The statement must also be ‘mislead[ing],’ evaluated not only by ‘literal truth,’ but

by ‘context and manner of presentation.’”). Plaintiffs cannot plead a securities-fraud claim based

on “selective quotations” that “distort” Defendants’ actual statements. In re Bristol-Myers Squibb

Sec. Litig., 312 F. Supp. 2d 549, 558 (S.D.N.Y. 2004); see also In re Nokia Oyj (Nokia Corp.) Sec.



                                               -16-
       Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 24 of 68




Litig., 423 F. Supp. 2d 364, 370 (S.D.N.Y. 2006) (dismissing securities-fraud claims because, “[i]n

a troubling number of instances, Plaintiffs have relied on selective quotations from Defendants’

statements”). When considered in their entirety, the challenged statements are not assurances of

compliance with the consent orders, but rather acknowledge significant “uncertainty.” Singh, 918

F.3d at 64. They also are “inactionable opinions” and “forward-looking statements [that] are

precluded from liability under the PSLRA[].” Adient, 2020 WL 1644018, at *21, 23.

       The following sections quote the 16 statements at issue in their entirety. The phrases that

the Complaint quotes are italicized, and the important language that Plaintiffs omit is underlined.

               1.     February 2, 2018 – Investor Conference Call (Sloan)

       Plaintiffs allege that Sloan misrepresented Wells Fargo’s anticipated compliance with the

FRB consent order on the very day that the order was entered by seizing on only four of Sloan’s

words (“on a fast track”) from a lengthy investor conference call. (AC ¶ 144.) During a call to

discuss the FRB consent order with investors, the following exchange occurred:

       QUESTION: So you went through very clearly the actions that you’ve taken over
       the past several years, 1.5 years or so, and yet there’s still some more work to do.
       Is it -- did the Fed identify very clearly what those remaining steps or next steps are
       that they’re asking you to do? Or is that a little bit more open-ended?

       SLOAN: No, I wouldn’t describe it [as] open-ended. I mean, we have a very
       constructive relationship with the Fed. There’s a lot of discussion, candidly,
       every day, as you would imagine. And we’re in the midst of continuing to
       improve all the areas within risk the Fed’s concerned about, that we’re
       concerned about candidly. I don’t think there’s a mystery here. And candidly, I
       think that it was -- it’s helpful in the consent order that it’s clear from a timing
       standpoint what the deliverables are. 60 days -- Fed -- we’ll put our plans
       together in 60 days. The Fed will look at those plans. Then we’ll -- during that
       same period, we will continue to make sure that they’re implemented across the
       entire company. Then we’ll bring in an independent third party. They’ll take a
       look, and they’ll opine that, that’s happening. And then we’ll submit that plan to
       the Fed. We’re going do that by September 30, 2018, this year. I hope we do it
       sooner. And then the Fed will take a look at it and respond. So we’re on a fast
       track here, and we’re looking forward to making the improvements that are
       necessary.



                                                -17-
        Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 25 of 68




(Ex. G at 5.)

        Plaintiffs argue that Sloan’s statement was false or misleading because Wells Fargo was

not “‘on a fast track’ to satisfy the 2018 FRB Consent Order” and “had not even submitted a plan

to the [FRB] at the time of his statement and, when the Bank did submit a plan months later, it was

rejected.” (AC ¶ 145.) Wells Fargo could not be expected to have submitted a plan to the FRB

on the day the consent order was entered, and Sloan expressly disclosed that Wells Fargo had not

yet done so at the time of his statement (“we’ll put our plans together in 60 days”). The FRB’s

subsequent rejection of that plan over three months later cannot render his statement false or

misleading when made. Reading beyond the four words Plaintiffs quote without any context, it is

clear that Sloan was pointing to the timeline set forth in the FRB consent order and expressing his

view that this timeline put Wells Fargo “on a fast track.” Neither the Complaint nor the Minority

Report cited by Plaintiffs (id.) suggests that Sloan did not sincerely believe this opinion at the time.

Nor do they explain how a reasonable investor could have been misled by Sloan’s description of

the consent order, which was publicly available.

                2.      May 30, 2018 – Deutsche Bank Conference (Shrewsberry)

        Plaintiffs similarly challenge a small portion of Shrewsberry’s remarks (a sentence and a

phrase) during a May 2018 Deutsche Bank Global Financial Services Conference. (Id. ¶ 146.)

Here are the full questions and answers:

        QUESTION: But I first wanted to start a little bit bigger picture on some of the
        regulatory issues that are out there. And at Investor Day, you talked about the
        consent order, the related asset cap bleeding into 2019, the early part, as you
        framed it. And I just wondered if you could elaborate a little bit on why maybe
        it’s taking longer than either you thought or at least investors and analysts
        thought when it was first announced.

        SHREWSBERRY: Sure. I think it’s the nature of the regulatory engagement.
        There’s a lot of back and forth, and it’s become clear after the first couple of
        cycles or exchanges or series of meetings, that it’s going to take a little bit
        longer. And so we just want to make it clear that getting the work right is the


                                                 -18-
        Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 26 of 68




       most important thing. It may take a little bit longer under the asset cap, but
       that’s, as we’ve described, not really a constraining item for the normal growth
       of the business. And so it’s prudent to let people know that it could take a little
       bit longer than was originally envisioned.

       QUESTION: And just in terms of remediating maybe both what was highlighted
       in that consent order and then some of the things that have been in the media
       with respect to the wealth management investigation, something about the
       AML/KYC. Maybe you can just frame where you are on some of these issues and
       where the heavy lifting is still to come.

       SHREWSBERRY: Sure. So there’ll be a -- the work under the consent order is
       around operational risk and compliance. It’s -- the general way to think about it is
       that, that set of requirements and the goals that we’ve set for ourselves are
       setting us on a path to be as strong in those areas as we believe we are in credit
       risk. That’s Tim’s goal as our CEO. That’s our board’s goal. Some of the
       items that you’ve been reading about are items that have been uncovered as a
       result of the approach of going business-by-business, activity-by-activity and
       encouraging people to raise their hands and point things out when they’re not
       working exactly right. And we’ve been pretty disclosive, I think, in our 10-Qs
       and 10-K about which of those things might lead to expenses for investors, so risk
       factors for the company. And each of them has its own cadence, beginning,
       middle and end. I don’t think at this point that there’s anything meaningful that
       we aren’t already talking about, certainly, since our last 10-Q, so the inventory is
       pretty complete. And I think we’ll make a lot of progress against each of them
       this year. I’m sure there’ll be some still to work on going into next year, but
       our investors know everything that’s material that we know.

(Ex. H at 1-2.)

       Plaintiffs contend that the italicized language was false or misleading because Shrewsberry

omitted that the FRB had rejected Wells Fargo’s initial submission three weeks earlier as

“incomplete” and “insufficient.” (AC ¶¶ 147-148.) But the FRB’s rejection of Wells Fargo’s

submission was CSI, which Shrewsberry could not legally disclose. See Schreiber, 11 F.3d at 222

(“reports and records . . . created by the agencies in the course of performing their regulatory

responsibilities” are CSI). Even apart from that restriction, his statement, read as a whole, was not

misleading. In responding to a question about new issues appearing “in the media with respect to

the wealth management investigation, something about the AML/KYC,” Shrewsberry stated that

Wells Fargo’s “last 10-Q” is complete and that “investors know everything that’s material that we


                                                -19-
        Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 27 of 68




know.” In this part of his statement, Shrewsberry was explaining that there was nothing new to

disclose about “[s]ome of the items that you’ve been reading about,” not describing Wells Fargo’s

progress under the FRB consent order. With respect to the consent order, Shrewsberry disclosed

that compliance was taking “a little bit longer” than expected—he said that three times. No

reasonable investor would read language like “it’s become clear after the first couple of cycles or

exchanges or series of meetings, that it’s going to take a little bit longer” or “it’s prudent to let

people know that it could take a little bit longer than was originally envisioned” as a representation

that the FRB already had approved Wells Fargo’s plans.

               3.      June 13, 2018 – Morgan Stanley Conference (Shrewsberry)

       Plaintiffs quote fragments of Shrewsberry’s answers to questions from an analyst at a June

2018 Morgan Stanley Financials Conference. (AC ¶¶ 149, 152.) The full text reads:

       QUESTION: Okay. And then Tim said a few weeks ago, that you have the ability
       to shrink more noncore deposit to make room for more core loan growth. Maybe
       you could give us a sense as to how much room you have and how much core loan
       growth you can be generating even with this as the cap that you’ve got.

       SHREWSBERRY: So because of the ambient state of deposit growth and loan
       growth in the markets that we’re serving and because of the ability to sort of dial
       down FI or other institutional deposits with low liquidity value and shrink the
       balance sheet, the asset cap, in and of itself, is really not much of a constraint in
       terms of how we run our business. It’s not a constraint on organic loan growth.
       We’re not having to tell our folks to compete in a different way. Like that really
       isn’t our issue. The -- so item 1, 2 and 3, as it relates to the consent order, is
       satisfactorily addressing the concerns and delivering the goods under the
       consent order, which -- if it takes us a short amount of time, which is what we
       reasonably expect, a medium amount of time and a long amount of time, it’s
       getting it done right, getting it done to the satisfaction of our regulators and
       other observers is -- matters the most. And we’re not in a hurry because of
       the asset cap. The -- I would -- I’d just (inaudible) we didn’t operate with the asset
       cap, but it’s not slowing us down from running our business. If we were in a high
       loan growth environment or a high deposit growth environment and with rates
       ticking up the way they are, you’ll see, I think, this quarter, from banks reporting,
       that, especially maybe in the high net worth category, there are more deposits that
       are moving into cash equivalents, et cetera, which takes even a little bit more
       pressure off of this calculus. So the asset cap is one thing, and it will -- I expect
       that it will be gone in the time frames that we’ve talked about. But more


                                                -20-
        Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 28 of 68




        importantly is making sure that we’re focused -- all our energy is focused on
        getting the work done right so that we’re not having a debate 6 months from
        now or 9 months from now about whether it should be lifted or shouldn’t be
        lifted. The work should stand on its own.

        QUESTION: And at this stage, maybe give us some color on what’s left to do for
        the consent order. Just the kind of questions that we have are, what kind of -- what
        part of the process are you in now? Is it people, systems? Are you already
        executing on the specific requests? And is it already embedded in business as
        usual? Just give us a sense of the trajectory.

        SHREWSBERRY: Yes. I mean, it’s different in different pieces. If you think
        about operational risk, there are either 8, 10, 12, 16 different stripes of
        operational risk. Each one of them has a different level of business-as-usual
        maturity or, frankly, just real definition in terms of how that risk gets
        controlled, how that risk gets -- how that control environment gets overseen,
        how all of that rolls up together into aggregated risk reporting for
        management and for the board. And so there’s different stages of maturity.
        It’s the last mile of knitting all of this together, so that from the Fed’s
        perspective and from our board’s perspective, they can get delivered a real
        contemporaneous, risk-sensitized understanding of all of the potential risks
        that exist in the businesses at Wells Fargo. And so it won’t be done until that
        is done. But some of it is business as usual, some of it’s still some -- there’s still
        some drawing board activity. There isn’t another firm that we’re aware of, from
        our relationships with other firms, with the regulators, with the consulting
        community, who has this exactly right. This is an opportunity for Wells Fargo to
        get it exactly right, and there’s -- we’re getting plenty of feedback along the way.
        And so my sense is it will take all of the amount of time that we’ve described
        before we finish the last piece of it or set ourself on a course to maturity for the
        last piece of it because you’re never actually done. But some parts are further
        along than others.

(Ex. I at 3.)

        Plaintiffs contend that the phrase “It’s the last mile of knitting all of this together” was false

or misleading because the FRB had rejected Wells Fargo’s proposed plans and Wells Fargo had

requested an extension of time to resubmit its plans.            (AC ¶ 150.)      But Plaintiffs distort

Shrewsberry’s actual statement: what was being “knit together,” according to Shrewsberry, was a

“deliver[y]” to the FRB and the Company’s Board of an “understanding of all of the potential risks

that exist in the businesses at Wells Fargo.” He did not say that Wells Fargo was nearing the end

of the process under the FRB consent order. Far from stating that the FRB had approved the


                                                  -21-
        Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 29 of 68




Company’s plans, Shrewsberry made clear that Wells Fargo was still working on a suitable

submission. He warned that “there’s still some drawing board activity,” that “we’re getting plenty

of feedback along the way,” and that “some parts are further along than others.”

       Plaintiffs also fault Shrewsberry for saying that the asset cap “will be gone in the time

frames that we’ve talked about” and that “it will take all of the amount of time that we’ve described

before we finish the last piece of it or set ourself [sic] on a course to maturity for the last piece of

it.” (Id. ¶ 152.) But Plaintiffs’ allegations omit that the quoted phrases were prefaced with “I

expect” and “my sense is,” and also caveated with warnings that “getting it done right, getting it

done to the satisfaction of our regulators . . . matters the most,” “we’re not in a hurry,” and

compliance could take a “long amount of time.” Plaintiffs do not allege that Shrewsberry misstated

his actual “expectation” and “sense” at the time, and no reasonable investor would conclude from

these statements that Wells Fargo had proceeded past a specific stage in the consent-order process.

               4.      July 13, 2018 – Earnings Call (Sloan)

       Plaintiffs challenge two phrases in Sloan’s answer to an analyst’s question during Wells

Fargo’s July 13, 2018 earnings call to discuss its second-quarter 2018 financial results. (Id. ¶ 154.)

After Wells Fargo warned that “we may make forward-looking statements during today’s call that

are subject to risks and uncertainties” (Ex. J at 2), the following exchange occurred:

       QUESTION: Couple of questions. The asset cap, can you give us an update on
       where -- timing on that, Tim, when, how long? What are you thinking currently?

       SLOAN: Vivek, no change in the update from Investor Day and that we’re
       working very constructively with the Fed. We’ve gotten some very thoughtful
       feedback from them. And our expectation is that sometime in the first half of
       next year, we’ll be able to move through that. I think the point to emphasize
       there is that our goal is not to just meet expectations so we can get the asset
       cap lifted. Our goal is to make the fundamental investments and changes that
       we need to make in how we manage operational and compliance risk at the
       company. That’s the goal, and that’s where -- really where we’re focused, but
       no update from a timing standpoint.



                                                 -22-
        Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 30 of 68




(Id. at 17.)

        In arguing that Sloan represented that the asset cap would be lifted “sometime in the first

half of” 2019 (AC ¶¶ 154, 156), Plaintiffs omit the beginning of the challenged statement: “And

our expectation is that sometime in the first half of next year, we’ll be able to move through that.”

(Ex. J at 17 (emphasis added).)       Plaintiffs do not allege that Sloan misstated his actual

“expectation” at the time. The Complaint also omits Sloan’s warnings that the Company was

focused not on lifting the asset cap quickly but on “fundamental[ly]” transforming “operational

and compliance risk” through the consent-order process. Nor was Sloan’s statement that there was

“no change in the update from Investor Day” on May 10, 2018 false or misleading because of the

FRB’s prior rejection of Wells Fargo’s plans and Wells Fargo’s extension request. (See AC ¶ 155.)

The FRB rejected Wells Fargo’s initial plans on May 7, 2018, three days before the Company’s

Investor Day. (Id. ¶ 71.) Although Wells Fargo requested an extension to resubmit its plans on

June 5, 2018 (id. ¶ 155), the requested extension was only until September 19, 2018 (id. ¶ 77),

which was not inconsistent with Sloan’s “expectation” that the asset cap could be lifted “sometime

in the first half of” 2019. A June 3, 2018 internal email from Sloan appended to the Majority

Report confirms that he believed it was “more likely we will receive an approval on th[at] second

submission.” (Ex. D at App. 9.) Nor do Plaintiffs explain how Sloan could have updated the

market about the FRB’s rejection or Wells Fargo’s extension request given that these

communications are considered CSI. See Shirk, 2008 WL 2661955, at *1 (“‘agency opinions’”

and “banks’ responses thereto,” as well as “plans, reports, and recommendations” that a bank is

“required to prepare pursuant” to a written agreement with banking regulators, are CSI).

               5.      December 4, 2018 – Goldman Sachs Conference (Sloan)

        Plaintiffs challenge parts of Sloan’s response to an analyst’s question at a December 2018

Goldman Sachs U.S. Financial Services Conference. (AC ¶¶ 157, 160, 162.) At the outset of his


                                                -23-
        Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 31 of 68




presentation, Sloan warned that “[t]he presentation that I’m about to give creates and has certain

forward-looking statements regarding our expectations about the future” and that “[a] number of

the factors, many beyond our control, could cause results to differ materially from management’s

current expectations.” (Ex. K at 1.) At the conclusion of his presentation, Sloan was asked:

        QUESTION: Okay, great. So perhaps we can move on to the consent order.
        You’ve talked about having a good dialogue with the Fed and you’ve also talked
        about planning to operate under the cap for at least the first part of next year.
        Can you update us on the progress in terms of getting it lifted? And I guess, the
        most important question is, is there anything that you would be doing strategically
        that you cannot do as a result of the consent order?

        SLOAN: Sure. There’s really nothing new to report in terms of the timing or the
        dialogue with the regulators, whether it’s related to the consent order or any other
        area. We’ve introduced our new risk management framework, that’s up and
        operating. We’ve -- are continuing to improve compliance and operational
        risk. We’ve got a little bit more work to do, but we’re executing the plan as
        opposed to designing it and so that reflects a fair amount of progress. We’re still
        planning on operating under the asset cap through the first part of next year. It’s
        really not impacting our ability to serve our customers in any of the businesses
        today. We’ve talked about that a lot. I appreciate why that continues to be a
        question, but it’s really not having much impact. And it’s not really impacting what
        else we want to do and we’re continuing to innovate, we’re continuing to invest,
        we’re continuing to hire really high-quality people. So, so far, so good.

(Id. at 5-6.)

        Plaintiffs challenge the italicized phrases because the FRB previously rejected Wells

Fargo’s plans and Wells Fargo had obtained two extensions to resubmit its plans. (AC ¶¶ 158-

162.) But the FRB rejected Wells Fargo’s initial plans more than six months earlier on May 7,

2018. (Id. ¶ 71.) As Plaintiffs acknowledge, Wells Fargo resubmitted its plans to the FRB on

October 31, 2018 (id. ¶ 158), a month before the Goldman Sachs conference, and the FRB still

was considering those plans. Of course, Sloan could not divulge any of these details, including

the content of the FRB’s May 7 rejection letter (id. ¶¶ 160, 162), due to CSI restrictions. (See

supra at 7-8.) Moreover, Wells Fargo’s resubmission of its plans a month before the Goldman

Sachs conference was consistent with Sloan’s comments that “[t]here’s really nothing new to


                                               -24-
        Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 32 of 68




report in terms of the timing” and that “[w]e’re still planning on operating under the asset cap

through the first part of next year.” The Complaint does not allege that Wells Fargo had different

plans at the time. Despite Plaintiffs’ parsing of Sloan’s remark that “we’re executing the plan as

opposed to designing it” (AC ¶¶ 157-158), Sloan nowhere stated that the FRB had approved Wells

Fargo’s plans. The Company was not prohibited from “executing” its own internal plans while

the FRB considered the plans it had submitted. Indeed, it would have been imprudent for Wells

Fargo not to take steps that it believed would improve compliance and risk management while

awaiting the FRB’s response. The FRB consent order expressly provides that Wells Fargo “must

continue to implement improvements in its governance and risk management” and that the Board

must submit quarterly “written progress reports” to the FRB. (Ex. A at 3, 10.)

                6.     December 4, 2018 – CNBC Appearance (Sloan)

        Plaintiffs challenge similar comments by Sloan on the same date during an appearance on

CNBC’s Squawk on the Street. (AC ¶¶ 163-165.) When asked about his “hope now as to when”

the FRB asset cap “might be” lifted, Sloan engaged in the following exchange:

        QUESTION: I want to talk about the FED asset cap. Originally the tone that came
        from the bank is that you wanted it or hoped for it to be lifted by this fall, which
        hasn’t happened. So, what’s the hope now as to when that limit to your growth
        might be removed from the FED?

        SLOAN: So originally we were hoping it would be lifted by the end of this year
        and what we’re – our view today is that we’re operating under the asset cap
        and our expectations are sometime in the first half of next year but, Wilfred, it’s
        on us to make sure that we’re making the improvements that we’ve talked
        about with the FED in operational and compliance risk. To be able to
        demonstrate that they should be comfortable to lift the asset cap. We’ve got
        plans in place. We’re executing on those plans. We’ve got a terrific leadership
        team on the risk side. So I’m optimistic that we’ll continue to make progress.
        But we need to demonstrate that we’re deserving of the asset cap being lifted.

(Ex. L at 2.)




                                               -25-
        Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 33 of 68




       Plaintiffs allege that Sloan’s comments were false or misleading because of the FRB’s

May 2018 rejection of Wells Fargo’s initial plans and Wells Fargo’s extension requests (AC

¶¶ 163-164), but they ignore that Sloan’s remarks were framed as statements of opinions: “our

view today is that we’re operating under the asset cap and our expectations are sometime in the

first half of next year,” and “I’m optimistic that we’ll continue to make progress.” (Ex. L at 2

(emphases added).) Sloan also warned that “we need to demonstrate that we’re deserving of the

asset cap being lifted.” That the asset cap ultimately was not lifted in Sloan’s expected timeframe

is insufficient to plead fraud. Nor can Plaintiffs plead fraud based on Sloan’s statement, “We’ve

got plans in place. We’re executing on those plans.” Plaintiffs admit that Wells Fargo had

submitted revised plans to the FRB for approval a month earlier (AC ¶ 163), and they do not allege

that Wells Fargo was not “executing on those plans” while it awaited the FRB’s response.

       Plaintiffs also seek to piggyback (id. ¶ 166) on the Minority Report’s statement that “there

was no basis for [Sloan’s] optimistic prediction” that “he expected the asset cap to be lifted in the

first half of 2019” (Ex. F at 32). The Minority Report asserts that “[w]hen he spoke to CNBC in

December 2018, the Federal Reserve had just rejected the company’s initial plan for changes to its

governance and risk management programs.” (Id.) Not so. The FRB had rejected Wells Fargo’s

initial plans more than six months earlier on May 7, 2018 (AC ¶ 71), and Wells Fargo had

submitted revised plans for FRB approval on October 31, 2018 (id. ¶ 163). As of the date of

Sloan’s CNBC appearance, the FRB had not rejected Wells Fargo’s resubmitted plans. The

Minority Report further notes that Wells Fargo’s Chief Risk Officer testified a year later on

December 11, 2019 that “It was not surprising [that Sloan] made that statement. Did I agree with

it? No.” (Ex. F at 33.) This disagreement (articulated with the benefit of hindsight) does not

demonstrate that Sloan did not believe his opinion statements at the time of his CNBC appearance.




                                                -26-
       Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 34 of 68




See Tongue, 816 F.3d at 214 (“Defendants’ statements were not misleading simply because the

FDA disagreed with Defendants’ interpretation of the data . . . .”); Bratusov v. Comscore, Inc.,

2020 WL 3447989, at *12 (S.D.N.Y. June 24, 2020) (alleged “internal strategy disagreement” as

to how “to achieve a shared goal” did not render statements about that goal misleading).

               7.     January 15, 2019 – Earnings Call (Sloan)

       In announcing its fourth-quarter 2018 earnings on January 15, 2019, Wells Fargo disclosed

that it “is now planning to operate under the consent order’s asset cap limitation through the end

of 2019.” (Ex. M (Jan. 15, 2019 8-K) at 2.) At the outset of the earnings call later that same day,

Wells Fargo warned that “we may make forward-looking statements during today’s call that are

subject to risks and uncertainties.” (Ex. N at 2.) Plaintiffs challenge (AC ¶ 167) certain comments

by Sloan during the earnings call in response to an analyst’s question:

       QUESTION: I wanted to ask, first, about the asset cap because that seems to have
       taken your stock like down, Tim, when you announced it would be in place at
       the end of 2019. And I guess, this is a two-part question. One is the extension and
       expectation for the asset cap, does that reflect progress relative to your expectations
       towards the consent orders that are slower than you thought you would achieve
       regardless of the absolute level of progress? And second, if you could remind
       investors, especially given the different sales that you’ve been doing in your Pick-
       a-Pay book, how the asset cap being in place in 2019, what -- any incremental
       impact that would have on the revenue outlook if any at all.

       SLOAN: Sure. Both really good questions, Erika, and thank you for asking them.
       Let me just level set, right, in that a lot of the dialogue that we have with the
       Fed is covered by confidential supervisory information, so I want to be very
       careful in the feedback I’m providing. But I want to reiterate that we continue
       to have very frequent and constructive dialogue with the Fed and we’re both
       working towards the same goal, which is that we want to have best-in-class risk
       management, period. As you’ll recall, the consent order has 2 main topics: one is
       Corporate Governance and the second is compliance and operational risk
       management. And each of these have multiple work streams behind them. The
       plans that we provided are very comprehensive, involve extensive
       documentation, which takes time to review and to process. So the feedback
       that we’re getting from the Fed is very detailed, and the outlook we’re
       providing uses the best judgment that we have in terms of how long the process
       will take. But at the same time, we’re continuing to actively work and implement
       the new risk management framework, as I mentioned we detailed that in our third


                                                -27-
        Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 35 of 68




       quarter 10-Q, and as well as incorporating the input that we’re getting back from
       the Fed along the way. And from my perspective we’re making good progress,
       it’s just taking a little bit longer than what we had originally anticipated. But
       to your second question, I think the fourth quarter results reinforce our ability,
       particularly when you look at loan growth, right, and you net out the impact of the
       legacy loan portfolios, for example, in Pick-a-Pay from the asset sales or the decline
       in pre-2009 home equity portfolio. But when you factor that out, what you saw is
       our ability to serve our customers by providing them credit. You saw our deposit
       growth continue. And so our view is that we’re going to be able to operate under
       the asset cap, meet and exceed the expectations of the Federal Reserve, as it relates
       to our requirements under the asset cap, and serve our customers. Because again,
       we’re in complete agreement with the Fed about what needs to be done, and we’re
       in the midst of implementing that. So we’re making progress. It’s just
       happening a little bit slower than we had originally anticipated, but we’ll get
       there.

(Ex. N at 8-9.)

       Plaintiffs argue that the italicized comments were false or misleading because of the FRB’s

May 2018 rejection of Wells Fargo’s initial plans and Wells Fargo’s 2018 extension requests (AC

¶¶ 168-169), even though Wells Fargo, by this time, had resubmitted its plan to the FRB more than

two months earlier on October 31, 2018 (id. ¶ 163). Plaintiffs ignore Sloan’s warning at the

beginning of his answer that “a lot of the dialogue that we have with the Fed is covered by

confidential supervisory information, so I want to be very careful in the feedback I’m providing.”

Sloan also stated that Wells Fargo was still waiting for the FRB to complete its review of the

Company’s plans, noting that “[t]he plans that we provided are very comprehensive, involve

extensive documentation, which takes time to review and to process.” And Sloan made clear that

“the outlook we’re providing uses the best judgment that we have in terms of how long the process

will take.” (Ex. N at 9 (emphasis added).) But he acknowledged that “it’s just taking a little bit

longer than what we had originally anticipated” and that “[i]t’s just happening a little bit slower

than we had originally anticipated.” (Id.) Given these clear statements and warnings, no

reasonable investor would have been misled by Sloan’s generic statements that “we’re continuing

to actively work” and “we’re in the midst of implementing that.” See Singh, 918 F.3d at 64


                                               -28-
        Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 36 of 68




(statements about compliance not “materially misleading” if they are “simple and generic” or

“framed by acknowledgments of . . . complexity” or “uncertainty” and “suggest[] caution (rather

than confidence) regarding the extent of [the company’s] compliance”).

               8.      January 15, 2019 – Bloomberg Appearance (Shrewsberry)

       When Shrewsberry appeared on Bloomberg’s Closing Bell later that same day, he was

asked about Wells Fargo’s earlier announcement that it now expected to operate “under the Fed’s

asset cap through the end of the year instead of just the first half of 2019.” (Ex. O at 1.) Plaintiffs

challenge Shrewsberry’s statement that “there’s nothing more to read into [the announcement]

other than that it’s a big body of work and it takes long, it takes time to execute on.” (AC ¶ 170.)

Here is the full text of the question and Shrewsberry’s answer:

       QUESTION: We’re speaking with John Shrewsberry to give us some more and
       John, I want to look ahead here for Wells Fargo, as I’m sure your management is
       keen to do as well. One of the things that the firm announced along with the results
       is that you will be operating under the Fed’s asset cap through the end of the
       year instead of just the first half of 2019. Talk to us about what that means for
       the bottom line and what that means for specific growth initiatives that Wells was
       perhaps looking to unfold but perhaps now put on hold.

       SHREWSBERRY: Sure, so just to reflect on where we are just as a stepping off
       point for that[,] just point out what the numbers are for the fourth quarter. We
       generated 6.1 billion dollars of net income, a 13‐ish percent return on equity,
       revenue is down a little bit but we hit our expense target, credit is very much in
       shape, we grew loans, we grew deposits, we had big loan origination growth –
       double‐digit as a matter of fact in student loans and small business loans and home
       equity loans, and 9 percent growth in auto origination so, there’s a lot happening in
       the business. With respect to, to the expectation that the asset cap will be
       around a little bit longer, it reflects a very large complex body of work that
       we’re working on with the Fed to, to satisfy the terms of the consent order that
       we entered into a year ago and it will take longer. There’s no, there’s nothing
       more to read into that other than that it’s a big body of work and it takes long, it
       takes time to execute on. It doesn’t really impact our day to day strategic activities
       or the way we serve our either consumer or commercial customers. When the asset
       cap went into place a year ago there were a couple of things we described and
       curtailed at the time to make sure there was plenty of headroom under the asset cap.
       Those were some institutional deposit‐taking businesses which were inefficient
       users of balance sheet and so we took down our balance sheet to a little bit below
       where it was at the end of 17 and that plus what’s happened in the market for


                                                 -29-
        Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 37 of 68




       deposits this year as more deposits have flown into, or flowed into ah, into money
       market mutual funds and cash equivalents, has created, frankly, plenty of headroom
       to operate under. So, it ah the, there’s nothing more important than getting the
       work right to deliver against the requirements of the consent order. It’s what
       we’re all focused on but it isn’t really having an impact on how we deal with
       the lion’s share of our 70 million customers every day. Hope that’s helpful.

(Ex. O at 1.)

       Plaintiffs again contend that Shrewsberry’s answer was false or misleading because of the

FRB’s May 2018 rejection of Wells Fargo’s initial plans and Wells Fargo’s 2018 extension

requests. (AC ¶¶ 171-172.) But Plaintiffs do not explain why the then-existing status quo—Wells

Fargo had resubmitted its plans on October 31, 2018—was inconsistent with Shrewsberry’s

statement that “it’s a big body of work and it takes long, it takes time to execute on.” Nor did

Shrewsberry suggest that the FRB had approved Wells Fargo’s plans, stating instead that it is “a

very large complex body of work that we’re working on with the Fed to, to satisfy the terms of the

consent order that we entered into a year ago and it will take longer” than expected.

                9.    February 12, 2019 – Credit Suisse Forum (Shrewsberry)

       Plaintiffs take issue with three snippets of Shrewsberry’s response to an analyst’s question

during a February 12, 2019 Credit Suisse Financial Services Forum when he was asked for his

“thoughts on why this might be taking a little longer.” (Id. ¶¶ 173, 177.) The Complaint ignores

the full text of Shrewsberry’s answer:

       QUESTION: Okay, good. So let’s spend 1 minute touching on the consent order.
       And any updates that you have and your thoughts on why this might be taking a
       little bit longer?

       SHREWSBERRY: Yes. I think it’s taking a little bit longer because it’s the first
       of its kind, and it is sort of an expanding body of work in terms of detail. And
       we’re working -- it’s very constructive, a lot of back and forth, no disagreement
       on the general direction we’re heading in. But there isn’t sort of a clear cut case
       for, first, this happens, then this happens, then that happens. Even though you
       might have read it that way, we all might’ve read it that way in the original
       letter, it’s just a little bit more vague in terms of when completion exists. But
       we’re making great progress, and I think the current sense of end of the year is


                                               -30-
        Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 38 of 68




        -- seems like a reasonable one while that’s happening. And there are a lot of
        resources, a lot of bandwidth devoted toward getting it exactly right because we do
        agree that it’s the right thing for Wells Fargo. But because of what’s happened in
        the deposit market and with the demand for loans, our ability to operate under $2
        trillion, which is a really big number, isn’t really impacting our everyday business
        with customers. We curtailed a couple of things, from securities finance activity
        and some institutional deposit taking activity right out of the gate a year ago, to sort
        of just bring the size of the balance sheet down. But then with deposit, so many
        deposits moving outside of banking from corporate and from high net worth, it’s
        created this incremental buffer. So our regular business is running the way our
        regular business would run, which is good because it allows us to make sure we’re
        focused on doing the right thing, satisfying the terms of that consent order and
        not creating a pressure-filled environment, where we’re trying to convince --
        things happen faster than they could or to negotiate to try and get relief more
        quickly. It’s just important that we get it done right and to the satisfaction of
        the regulators.

(Ex. P at 5-6.)

        Plaintiffs assert that “Shrewsberry stated that the ‘end of the year’ to lift the asset cap was

‘reasonable.’” (AC ¶ 177.) In fact, Shrewsberry said: “I think the current sense of end of the year

is -- seems like a reasonable one.” (Ex. P at 5 (emphases added).) The Complaint does not

adequately allege that this heavily caveated opinion statement (“I think the current sense” and

“seems like”) was false or misleading. See Singh, 918 F.3d at 64 (statements “framed by

acknowledgments of the complexity” or “uncertainty” of relevant legal framework “suggest[]

caution (rather than confidence) regarding the extent of [company’s] compliance”); Tongue, 816

F.3d at 206, 213 (CEO’s statement that he was “actually very satisfied with where the progress is

going” as to regulatory approval was “generalized statement of subjective optimism”). Plaintiffs

similarly omit (AC ¶¶ 173, 175) the caveat “I think” from another challenged snippet: “I think it’s

taking a little bit longer because it’s the first of its kind, and it is sort of an expanding body of work

in terms of detail.” (Ex. P at 5 (emphasis added).) Nor is there anything inconsistent between

Shrewsberry’s comment that “we’re making great progress” and the FRB’s rejection of Wells




                                                  -31-
       Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 39 of 68




Fargo’s initial plans in May 2018 and the Company’s resubmission of the plans five months later

in October 2018. (See AC ¶ 174.)

              10.    March 12, 2019 – HFSC Testimony (Sloan)

       On March 12, 2019, Sloan testified before the HFSC. (Id. ¶ 178.) Plaintiffs challenge (id.

¶ 185) two comments by Sloan in his lengthy written responses to HFSC members’ questions:

       QUESTION: What steps have you taken in the past, and what additional steps are
       you taking to execute effective corporate governance and run a successful
       risk-management program?

       SLOAN: Wells Fargo is dedicated to continuing to transform our risk management
       practices, and meeting and exceeding the expectations of our regulators. While we
       have more work to do to meet regulatory expectations, Wells Fargo continues
       to make progress against our action plans in response to our consent orders.
       Becoming the financial services leader in risk management is one of our six
       aspirational goals. We have made meaningful progress to enhance our
       governance and risk management, including in the following ways:

             Risk Management Framework: We have enhanced our Risk Management
              Framework, which transforms how we manage risk throughout the
              organization in a comprehensive, integrated, and consistent manner. Our
              risk management framework consists of our three lines of defense—(1) the
              front line which consists of Wells Fargo’s risk-generating activities,
              including all activities of its four primary business groups and certain
              activities of its enterprise functions, (2) independent risk management,
              which consists of our Corporate Risk function, and (3) internal audit, which
              is Wells Fargo Audit Services.

             Hiring: We have hired new leaders from outside the Company in key roles,
              including a new Chief Risk Officer, Chief Compliance Officer, Head of
              Regulatory Relations, Head of Human Resources, Head of Technology, and
              Chief Auditor. Additionally, we continued to enhance the skills and
              expertise of our Corporate risk team by hiring 3,200 additional risk
              management professionals externally since 2016.

             Board: The Board has made significant changes to its leadership,
              composition, and governance practices. The Board has undergone
              significant Board refreshment and enhanced the skills and experience
              represented on the Board. A majority of the Board’s independent directors
              having joined the Board since January 2017. The Board also has
              reconstituted the membership of several Board committees. Since
              September 2017, six of seven standing Board committees have new
              committee chairs. The Board also has reviewed committee responsibilities


                                              -32-
       Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 40 of 68




               and amended committee charters to sharpen focus and reduce duplication
               in risk oversight. With respect to the Risk Committee in particular, the
               Board enhanced the Risk Committee’s membership to include additional
               members with experience identifying, assessing, and managing risk
               exposure of large financial firms; consolidated oversight of the Company’s
               Corporate Risk function and Company-wide risk management activities
               under the Risk Committee; and formed two subcommittees to assist the Risk
               Committee in connection with its oversight of compliance and technology
               risks. The Company has also enhanced reporting to the Operating
               Committee and the Board more generally. For example, members of the
               Operating Committee receive weekly reporting on concerns team members
               bring to the attention of executives and Board members, as well as a
               monthly dashboard that includes analysis and commentary related to
               customer complaints. The Company also enhanced oversight of conduct
               risk by centralizing the handling of internal investigations, complaints
               oversight, and sales practice oversight.

              Culture: We have taken significant steps to promote a workplace culture
               where team members are encouraged to raise concerns without fear of
               retaliation. All team members are accountable for risk management, we
               reinforce that expectation through ongoing communications and training.
               including our Code of Ethics and Business Conduct training that all team
               members are required to complete annually.

       QUESTION: How long have you been working to improve corporate governance
       and risk management at the bank, and how much longer will it take to implement
       further reforms to address the concerns of the bank’s regulators?

       SLOAN: We have been continuously working to improve corporate governance
       and risk management at the Bank, and we continue to make progress against our
       action plans to address issues under our consent orders with our regulators and
       meet regulatory expectations. We have made, and continue to make, fundamental
       changes as we transform the Company. We have centralized many aspects of our
       organizational structure, strengthened risk management, and improved governance
       practices and oversight. While we have more work to do, we believe we are on
       the right path and making real progress.

(Ex. Q at 8-10.) Plaintiffs contend that Sloan’s comment about “progress against our action plans”

was fraudulent because Wells Fargo’s regulators had rejected its submissions. (AC ¶¶ 185-188.)

The Complaint ignores, however, that Sloan could not legally reveal those rejections and that he

acknowledged that “we have more work to do to meet regulatory expectations” and stated only

that “we believe we are on the right path and making real progress.” (Ex. Q at 10 (emphasis



                                              -33-
       Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 41 of 68




added).) Plaintiffs also omit the list of specific corporate reforms Sloan provided as evidence of

Wells Fargo’s “progress” against its “action plans.” Even the Majority Report recognizes that the

FRB, in rejecting Wells Fargo’s resubmitted plans, acknowledged that “Wells Fargo had made

some progress.” (Ex. D at 38.) The OCC similarly acknowledged before Sloan’s testimony that

“the bank is making progress in certain areas.” (Id. at 41.)

       Plaintiffs further take issue (AC ¶¶ 178, 182) with the following oral testimony by Sloan

in response to insistent questions from two HFSC members:

       CHAIRWOMAN WATERS: Wells Fargo’s 2018 10-K reports show that, in
       accordance with the Consumer Bureau’s and the OCC’s April 2018 auto insurance
       and mortgage rate lock consent orders, the bank submitted to the regulators an
       enterprise-wide compliance plan, a plan to enhance the bank’s internal audit
       program, and plans to remediate customers affected by these matters. According
       to the consent orders, the required plans are subject to the Consumer Bureau’s and
       the OCC’s review and determination of non-objection. Has the OCC indicated
       its non-objection to the bank’s compliance audit on customer remediation
       plans? Has the Consumer Bureau indicated its non-objection?

       SLOAN: Madam Chairwoman, I can’t respond specifically to your question,
       because that would mean that I would be disclosing confidential supervisory
       information that has been shared with us by both the OCC and the CFPB. But
       I can assure you that we are working very constructively with what we have in
       place and we are executing that plan that reflects the fundamental changes that
       I have made since I have become the CEO.

       CHAIRWOMAN WATERS: Thank you very much. For those who are listening,
       I am simply asking whether or not the bank is in compliance, based on reviews that
       are done by the OCC and the Consumer Bureau, and you heard that answer—

       SLOAN: We are in compliance with those plans. Excuse me.

       CHAIRWOMAN WATERS: Thank you. During an October 2, 2018, hearing
       before the Senate Banking Committee, Comptroller of the Currency Joseph Otting
       testified that the OCC was not comfortable with Wells Fargo’s remediation
       progress to date. Has the bank disclosed to investors the status of the plans that
       it submitted to the OCC and the Consumer Bureau, including whether the
       regulators have raised any objections to the bank’s submitted plans?

       SLOAN: Again, we cannot disclose confidential supervisory information in
       terms of the give-and-take that we have with either the OCC or the CFPB. But
       I can assure you that we have plans in place and we—


                                               -34-
        Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 42 of 68




       CHAIRWOMAN WATERS: Thank you very much.

                                         *       *       *

       REP. VELAZQUEZ: Mr. Sloan, I have to repeat what you have heard before.
       Since 2016, Wells Fargo has been cited and fined for fraudulently opening millions
       of deposit and credit card accounts, abuses involving service members[,] violation
       with its mortgage and auto lending businesses, and security fraud charges
       associated with the sale of complex financial products to retail investors. Your
       bank also continues to be the subject of a number of ongoing investigations.
       Mr. Sloan, you cannot sit there with a straight face and claim to not be responsible
       for all of these abuses that have been committed against consumers. So my question
       to you is, do you believe that consumer abuses as well as fraudulent and deceptive
       actions practiced by large financial institutions could pose a threat to financial
       stability?

       SLOAN: I think that banks and banks like ours should follow the rules and
       regulations that are set forth in this country. I completely agree with that,
       Congresswoman. We have a duty to provide products and services to our customers
       in an appropriate way. And if we don’t provide that, that there is both financial and
       reputational harm that is done to the institution, and that could have an impact on
       the economy.

       REP. VELAZQUEZ: So can you tell me why the Fed didn’t remove the asset
       cap?

       SLOAN: As part of the consent order with the Fed, they want us to improve the
       Board governance and oversight, which we have done.

       REP. VELAZQUEZ: Isn’t the answer because you focus on growth and profits not
       risk management? Is that the transformation that is happening at your institution?

       SLOAN: We are significantly improving our compliance and operational risk
       management, which is paragraph three of the consent order with the Fed.

       REP. VELAZQUEZ: Well, the Fed does not agree with you and that is exactly
       why they didn’t remove the cap. And you know it. Sir, all Americans deserve
       honesty, integrity, and trust when it comes to placing their money in the banking
       system. A culture of deception and deceit erodes that trust and leads depositors to
       lose faith in our financial institutions. And to me, I believe that represents a threat
       to financial stability.

(Ex. E at 6-7, 75-76.)

       Plaintiffs fault Sloan for not disclosing the details of banking regulators’ communications

with Wells Fargo (AC ¶¶ 179-180, 183-184), but they ignore that Sloan expressly testified, not



                                                -35-
        Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 43 of 68




once but twice, that he could not provide such details because of CSI restrictions. (See supra at

34-35.)3 Plaintiffs focus on Sloan’s use of the words “plan” and “plans” in response to pointed

questions pressing him to disclose more details, and they assume without basis that Sloan meant

that the regulators had “approved” the plans submitted by Wells Fargo and that the Company

therefore had passed “Stage 1” under the consent orders. (AC ¶¶ 5, 186.) In fact, Sloan nowhere

said anything about regulatory approval and instead simply stated that Wells Fargo had internal

plans in place to address the misconduct that resulted in the consent orders and that it was

complying with those plans.

        Plaintiffs allege that the HFSC later found in its March 2020 reports that Sloan’s references

to a “plan” or “plans” were “inaccurate and misleading.” (Id. ¶ 181.) But the entirety of the

Majority Report’s analysis on this issue is the observation that “OCC staff stated” internally after

Sloan’s testimony “that Wells Fargo was not in compliance with one of two portions of their

remediation plans and was still working to address issues.” (Ex. D at 61-62.) That internal OCC

discussion does not render Sloan’s statements about Wells Fargo’s compliance with its own plans

false or misleading. To the contrary, Sloan acknowledged in his written statement—twice—that

“we have more work to do.” (Ex. Q at 8, 10.) Similarly, the Minority Report’s finding that “Sloan

made a series of incomplete and overly optimistic public statements” (Ex. F at 32) distorts what

he actually said. Citing an NPR article, the Minority Report asserts that Sloan “stated the bank

had transformed and was fully complying with its regulators” and “had done everything the

regulators asked, and was on track to resolve the consent orders.” (Id. at 31 & nn.102-03.)

Although the Complaint repeats this language (AC ¶ 123), that is not what Sloan actually said.


        3
           Between the exchanges with Chairwoman Waters and Representative Velazquez, Sloan again
stressed in response to another Congressman’s question, “I want to be very careful because I don’t want to
disclose any confidential supervisory information.” (Ex. E at 20.)


                                                  -36-
        Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 44 of 68




       In any event, Sloan’s oral testimony could not possibly have misled a reasonable investor

into believing that Wells Fargo’s regulators were satisfied with its progress under the consent

orders at the time. As the Majority Report explains, “[i]mmediately following Sloan’s testimony,

the OCC issued a written statement expressing its dissatisfaction with Wells Fargo’s progress

towards complying with its consent orders.” (Ex. D at 7 (emphasis added).) The OCC stated in

clear and unmistakable terms: “We continue to be disappointed with [Wells Fargo’s] performance

under our consent order . . . .” (Id. (quoting Rachel Louise Ensign & Andrew Ackerman, Regulator

Slams Wells Fargo After CEO Testifies to Congress, THE WALL STREET JOURNAL (Mar. 12,

2019)).) Quoting the same statement by the OCC, the Minority Report similarly emphasizes: “Just

an hour after Sloan finished testifying, the OCC issued an unprecedented statement to correct the

record.” (Ex. F at 31 (citing same Wall Street Journal article).) And the Wall Street Journal article

cited by both reports, referring to the OCC’s public statements, states that Wells Fargo “received

a rare rebuke from a top regulator on Tuesday, minutes after its chief executive finished testifying

before a combative House panel.” (Ex. R at 1 (emphasis added).)

       Because the OCC “correct[ed] the record” just “minutes after” Sloan finished testifying,

no reasonable investor could have been misled by Sloan’s statements.               This immediate

“correction” rendered any misstatement by Sloan immaterial. Materiality depends on whether

there is a “substantial likelihood” that Sloan’s testimony “would have been viewed by the

reasonable investor as having significantly altered the total mix of information made available,”

and the “total mix of information may include . . . facts known or reasonably available to the

shareholders.” Garber v. Legg Mason, Inc., 347 F. App’x 665, 668 (2d Cir. 2009) (internal

quotation marks omitted). Applying this standard, “contemporaneous publication[]” of the truth

“render[s] immaterial” any alleged “misrepresentations and omissions.” Burkle, 2 F. Supp. 3d at




                                                -37-
        Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 45 of 68




522.4 The decision in Perrigo Co. PLC v. Mylan N.V., 2015 WL 9916726 (S.D.N.Y. Oct. 29,

2015), is illustrative. There, the CEO misstated in a television interview a transaction’s effect on

the company’s earnings per share, but “on the same day,” the company issued a public filing that

correctly stated the matter. Id. at *17. “Viewing [the CEO’s] statement in its proper context, i.e.,

as a remark made during an interview on live television, and considering [the] contemporaneous

statements in [the company’s] filing,” the court was “not persuaded as to the materiality of [the

CEO]’s misstatement.” Id.; see also Schoenhaut v. Am. Sensors, Inc., 986 F. Supp. 785, 795

(S.D.N.Y. 1997) (“[P]laintiffs cannot now complain about road show[] statements that were

subsequently contradicted by specific disclosures in the Prospectus.”).

        These decisions do not rely on a so-called “‘truth-on-the-market’ defense,”5 which is

“rarely an appropriate basis for dismissing a § 10(b) complaint.” White v. H&R Block, Inc., 2004

WL 1698628, at *12 (S.D.N.Y. July 28, 2004). Even as to that defense, however, “‘rarely

appropriate’ is not the same as ‘never appropriate,’” and where it is clear based on judicially

noticeable documents that “all the information plaintiffs claim was concealed by defendants was

publicly available,” and where that “truth was available in the market with more intensity and

credibility than was any purported misstatement from defendants,” dismissal for failure to plead

materiality is appropriate. Id. at *12-13. Given the OCC’s credibility on the status of Wells

Fargo’s compliance efforts and the clarity of the OCC’s “unprecedented statement to correct the


        4
          In Burkle, the court ultimately converted the motion to dismiss to a motion for summary judgment
and gave the parties 30 days to submit any additional facts, but the articles there, unlike the congressional
reports here, were not incorporated by reference in the complaint and thus not judicially noticeable. 2 F.
Supp. 3d at 524.
        5
            The “truth-on-the-market” defense is a means to “rebut the presumption that [a] misrepresentation
. . . affected the market price of [a] stock by showing that the truth of the matter was already known” to the
market. Ganino v. Citizens Utils. Co., 228 F.3d 154, 167 (2d Cir. 2000) (emphasis added). Cases like
Burkle and Perrigo do not rely on the claim that the truth was “already known to the market” (id.) by virtue
of historical disclosures, but rather on contemporaneous publications of the truth.


                                                    -38-
       Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 46 of 68




record” (Ex. F at 31), that standard is easily met here. For the same reasons, any misstatement by

Sloan could not have caused Plaintiffs’ losses. See In re Merrill Lynch & Co. Research Reports

Sec. Litig., 568 F. Supp. 2d 349, 360 (S.D.N.Y. 2008) (no loss causation because “the risk that

[plaintiff] claims was concealed” “in fact was plainly revealed”).

               11.     April 12, 2019 – Earnings Call (Parker)

       Plaintiffs challenge statements made by Parker on Wells Fargo’s first-quarter 2019

earnings call, Parker’s first earnings call after becoming interim CEO less than three weeks earlier

on March 26, 2019. Plaintiffs start (AC ¶ 189) by challenging one tiny snippet of Parker’s opening

remarks, while ignoring the surrounding context:

       PARKER: While we’re aggressively addressing our risk and control issues and
       building a better bank, I want to acknowledge clearly that we have a substantial
       amount of work yet to do, both to satisfy the expectations of our regulators
       and, even more important, to create the financial institution we aspire to be.
       Recent public statements on the part of our regulators have indicated their
       disappointment with our progress to date. We understand and appreciate
       their criticism, and we are now redoubling our efforts to satisfy their
       expectations of us and our expectations of ourselves. We’re focused on not only
       satisfying, but also exceeding, the expectation of all our regulators. I take this
       responsibility very seriously, and the Operating Committee and I have made clear
       that the entire Wells Fargo team must act assertively and decisively to meet our
       regulators’ expectations as we go forward.

       Specifically, we agreed with Chairman Powell’s recent public comments that
       we have more work to do under the February 2018 Federal Reserve consent
       order. That necessary work is at varying stages of progress, and much of the
       work consists of completing and implementing efforts that are substantially
       underway. But regardless of the status of the progress of any particular part of the
       necessary work, I want to make clear that the most important thing for our company
       is that in our ongoing constructive engagement with the Federal Reserve, we focus
       on getting that work done in a first rate and sustainable way and not focus
       unduly on when we believe that process will be completed.

       Accordingly, we do not feel it’s appropriate to provide guidance as to the
       timing of the lifting of the asset cap. We understand the seriousness of getting
       our work with the Federal Reserve right, and we are therefore making and will be
       willing to make the investments that are necessary to complete the work that’s
       needed to improve our compliance and operational risk capabilities. This work is
       fundamentally an evolution of our business model, and this evolution will both


                                               -39-
        Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 47 of 68




        change how we manage compliance and operational risk and, by simplifying and
        strengthening our business processes, help us serve our customers better and
        become more efficient, all of which will benefit our shareholders over the long
        term. As you know, we’re currently operating well below the asset cap, and we
        have had and will continue to have the ability to serve the needs of all our 700
        million customers—excuse me, 70 million customers while we work to satisfy the
        requirements of the Federal Reserve consent order.

(Ex. S at 4.)6 Plaintiffs also challenge (AC ¶¶ 189, 192) the following exchange later in the call:

        QUESTION: There’s a lot of focus on the fundamentals here, but I want to kind of
        back up to what I think is the biggest issue for the company. You said in your
        prepared remarks at the very beginning, you understand what the regulators are
        disappointed in. And maybe you could shed some light, what is it that they’re
        disappointed in? And what are you either doing differently now, say, versus 6
        months ago or plan to do differently to address these things?

        PARKER: Well, let me start by saying something that’s rarely said, but I think
        should be said, and that’s the [p]rudential bank regulators play a really critical role
        in our system. They’re there to ensure the safety and soundness of financial
        institutions like ours, but they’re also there to ensure the safety and security of the
        financial system more generally. We get their feedback constantly, and we take it
        very seriously and we take it into account in terms of everything that we do. As
        you know, Matt, the recent public statements on the part of the regulators have
        indicated their disappointment with our progress today. The Fed, the OCC,
        the CFPB have all gone on public record in terms of saying that. We
        understand and accept their criticism. And as I said before, we’re going to be
        redoubling our efforts to satisfy their expectations of us. I met with all the
        regulators in Washington earlier this week, and one of the things that I tried to
        convey to them was that we’re going to try to bring to our relationship with them
        going forward a greater level of urgency and seriousness, understanding again, that
        the single most important thing for us to do is to execute on our priorities and satisfy
        our commitments to them. And we’re doing a lot of things to help us do that.
        We’ve hired a number of key leaders in new roles from outside the company, and
        they’ve had a significant impact in terms of what we’re doing. Now, as I mentioned
        before, we’re engaged in a thorough reshaping of our risk management framework,
        and that’s going to fundamentally change how we manage risk within the company.
        And then finally, we’re really going to be focused intently on operational excellence
        in all we do. And a big part of that, as I’ve mentioned before, is our work on
        business process management. I would emphasize, when you take all this as a

        6
          On March 20, 2019, FRB Chairman Jerome Powell stated at a press conference: “We put in place
an unprecedented sanction in the form of an asset growth cap, and we will not lift that until Wells Fargo
gets their arms around this, comes forward with plans, implements those plans and we’re satisfied with
what they’ve done. That’s not where we are right now.” (John Heltman, Fed chief hints Wells Fargo’s
regulatory issues are far from over, AMERICAN BANKER (Mar. 20, 2019).) These are the “recent public
comments” by Chairman Powell to which Parker refers.


                                                  -40-
       Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 48 of 68




       whole, the basic answer to your question is that we’re going to be working
       harder and smarter, and we’re going to be focused more on execution. And
       we’re going to do all that with an appropriate sense of urgency.

       We believe that we can complete all the work we need to do in a timely manner.
       But much more important than that, I believe that we can do this all to the highest
       standards of professionalism and long-term durability for the company. We want
       to not only meet their expectations, but also exceed them.

       QUESTION: Just as a follow-up, like, I mean, where is the disconnect? Like I
       would’ve thought a little over a year ago when the asset cap was implemented that
       that’s when the communication would have been improved. That’s when you
       would have gotten the same page. I mean, I don’t know if it’s just that the regulators
       don’t appreciate how big, how granular, how diverse of a company you are, so how
       long it takes or if it’s just been maybe bigger issues than you appreciate a year ago.
       I just think a lot of us don’t understand, when we look at Wells long term, you have
       a great track record from a risk management perspective, again, on all facets. And
       a lot of the people that have executed on that strategy have been—they’re trying to
       kind of clean up these issues. And it’s just so rare for a regulator to go public. So
       again, I don’t know if it’s just that you’re so big and so granular that there’s just so
       much to do and maybe they don’t appreciate that. Or was there something that you
       didn’t appreciate as a company a little over a year ago.

       PARKER: I mean, it’s a good follow-up. I think one of the most important things
       to understand is that what we’re talking about, as I said earlier, is essentially an
       evolution of our business model. We have, in essence, picked out with our
       regulators a point on the horizon in terms of creating a truly extraordinary
       company, not only in terms of business performance and operational
       excellence, but also risk management. Our engagement with the regulators,
       and this goes for all of them, particularly the OCC and the Fed, is an ongoing
       engagement. We get their feedback constantly, and we, therefore, are called
       upon to respond to it constantly. And that sometimes means that we have to
       work hard to understand exactly what their expectations are for us. I have
       really had an opportunity through my meetings earlier this week to understand
       exactly what their expectations are. And although our work is in various stages
       of progress, some of it is way down the road and is really pointed toward
       completion and implementation. Other parts of it are a little bit earlier in the
       process. I think I have a very good handle on where we want to go with them, and
       I think that they’ve been very clear with us. The single most important thing, I
       think to note, is that we have really done a good job of restructuring our balance
       sheet so as to be able to operate under the asset cap for over a year. And we’re
       going to do whatever is necessary to ensure that we can continue to serve our
       customers for as long as the asset cap is in place.

(Ex. S at 14-15.)




                                                -41-
        Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 49 of 68




       As is evident from Parker’s full statement, Plaintiffs seek to hold him liable for fraud by

isolating certain portions of his remarks and ignoring the rest. Far from assuring investors that

regulators had approved Wells Fargo’s plans and that the Company had completed “Stage 1” under

the consent orders, Parker emphasized that Wells Fargo had “a substantial amount of work yet to

do,” that “regulators have indicated their disappointment with our progress to date,” that “[w]e

understand and accept their criticism,” that “our work is in various stages of progress,” that “parts

of it are a little bit earlier in the process,” and that “we do not feel it’s appropriate to provide

guidance as to the timing of the lifting of the asset cap.” Parker’s comments that “we’re going to

be working harder and smarter, and we’re going to be focused more on execution” and that “some

of it is way down the road” (id. at 15 (emphasis added)) could not have misled a reasonable investor

when taken together with the rest of Parker’s remarks.

               12.     April 12, 2019 – CNBC Appearance (Shrewsberry)

       Plaintiffs further criticize two remarks by Shrewsberry during an interview on CNBC’s

First on CNBC later that same day. (AC ¶¶ 195-196.) The full text of the question and

Shrewsberry’s answer is quoted below:

       QUESTION: John, I wanted to ask about the Fed asset cap. Of course it’s not
       being lifted was one of the big blows, I guess, of Tim’s most recent year or so in
       charge. Your new CEO, interim CEO, [Allen] Parker was asked by Matt Connor
       of DB on the call what you’re now going to be doing differently compared to the
       last six or twelve months to get that lifted. He said “The basic answer to your
       questions is we’re going to be working harder and smarter and we’re going to be
       focused on execution and doing that with a sense of urgency.” I’m sure that you
       wouldn’t say under Tim the work was not hard or smart or urgent. So what actually
       is changing and what prospect is there that this asset cap gets lifted anytime soon?

       SHREWSBERRY: Sure, it’s a great question. You know, I think what was missing
       in that summary and we could’ve done a better job, I think, conveying it earlier, is
       that there’s an approach to planning the work, to hiring the necessary people
       to execute the work, then to executing the work, then to assessing the maturity
       of the work and then to sort of cycling back around and continually improving
       it. All of those things happen in a particular cadence. They began when the
       asset cap, or when the Fed consent order was put in place. There’s a variety


                                                -42-
        Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 50 of 68




        of different streams of work but each of them have that structure to them in
        terms of planning it out, putting the right people in, planning further at a more
        detailed level, executing, testing the execution and understanding the maturity.
        So, we’re later in that cycle today, which is good. Later in some streams of work,
        I’m sure, than in others. But it isn’t just doing the same thing over or doing the
        same thing harder, it’s being further down the maturity curve of the type of work,
        the nature of work, that has to be done. And as I said on the call this morning, it’s
        really business process by business process, thorough mapping and
        understanding, identification of risks and controls, and so that the aggregation of
        all that we do, and how we do it at Wells Fargo, is very well understood, well
        controlled and well governed.

(Ex. T at 4.)

        Plaintiffs contend that Shrewsberry’s comments that “we’re later in that cycle today” and

“further down the maturity curve” suggested that regulators already had approved Wells Fargo’s

plans. (AC ¶¶ 196-197.) But that is not what Shrewsberry said. Nowhere did he say anything

about regulatory approval. Like Parker earlier that same day, Shrewsberry stated only that the

Company was working through an iterative, task-by-task process, not “just doing the same thing

over or doing the same thing harder.” He also warned that “[t]here’s a variety of different streams

of work” and that Wells Fargo was “[l]ater in some streams of work, I’m sure, than in others.”

                13.    May 30, 2019 – Sanford C. Bernstein Conference (Parker)

        Plaintiffs challenge two small snippets (“we’re largely there” and “there is a meeting of the

minds in terms of what we need to do”) of Parker’s response to an analyst’s question at the 2019

Sanford C. Bernstein Strategic Decisions Conference. (AC ¶ 198.) Here is the full text:

        QUESTION: So in your view, how would you describe the current state of Wells
        Fargo’s relationship with the regulators?

        PARKER: I think if you go back, it’s probably been now 6 weeks or so, I think
        everyone in the room knows that after Tim Sloan gave his house financial
        services committee testimony, the 3 of the regulators, the Fed, the OCC, and
        the CFPB put out press releases, which in and of itself was unusual, but they
        all 3 in various ways expressed some frustration with where the company was
        in terms of the progress that it made. So I think that gives you an idea about how
        they were looking at the relationship at least at that point.



                                                -43-
        Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 51 of 68




                                         *      *       *

       QUESTION: Regarding the asset cap, where do you think there’s been a disconnect
       with the regulators? And what still needs to be done to get the asset cap lifted?

       PARKER: Well, I guess I would start by saying that I don’t think that there is a
       disconnect, certainly not today. I think in terms of the larger notions of what we
       want to achieve in terms of the Fed consent order, I think we are in agreement
       with the Fed. And just to refresh everybody’s recollection, there are 2 parts to the
       Fed consent order: One is Corporate Governance, and dramatic changes have been
       made there over the last year. The goal is to really be a Corporate Governance
       environment that is best-in-class, and I think we’re largely there. We’ve seen a
       real evolution in terms of the way that we analyze risk internally, and we’ve also
       seen a lot of changes in the way our board operates, the transparency to our Board,
       the deliberation by our Board and the Board committees, and we’ve seen a
       refreshment in the Board, the adding of a number of outstanding people, including,
       announced yesterday, the addition of Chuck Noski to the Board. The second piece
       of the Fed consent order is operational risk and compliance. And there, I think
       there is a meeting of the minds in terms of what we need to do, but the task itself
       is a significant one. A lot of hard work has gone on already and that hard work
       is going to continue. As I said at first quarter earnings, I can’t really put a
       timetable on that. The single most important thing to know is, it’s going to get
       done, and it’s going to get done in a first-rate way. Because to my mind, that’s
       what we need to accomplish to have the company be what it can be. We want to
       satisfy the regulators, we want to have the asset cap lifted, but reaching a state of
       optimal operational risk management and compliance is something we need to do
       foundationally to have the company grow in a safe and sound way. Now everyone
       knows that we have managed our balance sheet, restructured our balance sheet to
       be under the asset cap, I think we’re $70 billion under it now. So we can serve our
       customers but obviously we would prefer not to be there, and we’re going to do
       everything we can to get past the asset cap and ultimately the Fed order in a manner
       that’s urgent but high quality.

(Ex. U at 2, 4-5.)

       In challenging these small fragments (AC ¶¶ 198-200), Plaintiffs ignore that Parker

prefaced both with “I think”—“I think we’re largely there” on one part of the consent order, and

“I think there is a meeting of the minds in terms of what we need to do” on the other part. (Ex. U

at 4 (emphases added).) The phrase “I think” is “classically indicative of opinion.” Gregory, 297

F. Supp. 3d at 406. Parker also warned that the Company’s “hard work is going to continue,” that

“the task itself is a significant one,” and that “I can’t really put a timetable on that.” Although



                                               -44-
        Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 52 of 68




Plaintiffs criticize Parker for not disclosing the FRB’s March 2019 rejection of Wells Fargo’s

resubmitted plans (AC ¶ 199)—which he could not divulge due to CSI restrictions—Parker

acknowledged that after Sloan’s March 2019 testimony, all three regulators had publicly

“expressed some frustration with where the company was in terms of the progress that it made.”

               14.     September 27, 2019 – Investor Conference Call (Duke)

       On September 27, 2019, Wells Fargo held a conference call with investors and analysts to

announce that Scharf would become the Company’s new CEO on October 21, 2019. Plaintiffs

challenge (AC ¶ 201) part of one of Duke’s answers to an analyst’s question about whether “the

majority of [Scharf’s] position is, at least initially, regulatorily-driven.” Here is the full context

for Duke’s answer:

       QUESTION: A question for Betsy first. Betsy, could you give us a sense of how
       the Board is thinking about the strategy that Wells Fargo has in place right now
       today and if you’re expecting Charlie to deliver an update to that strategy at any
       point? Or is it just the keys are locked and loaded and the vehicle is moving
       forward?

       DUKE: Well, I think he’s definitely going to have a point of view on that. We
       would have made a bad choice if he didn’t have a point of view on the strategy.
       But I think our overall strategy is pretty well laid out that I think Charlie is exactly
       right when he talks about the work we need to do for our regulators; the work
       we need to do to make the company easier to operate in for our team members, for
       our customers; to integrate new technology solutions; to move things from a
       distributed model into an enterprise model in the way we run things. All of that
       work is part and parcel of the same thing. So I don’t think it’s going to be a huge
       difference in the company. I mean this company at its core is a Main Street top
       bank in America, top position in many, many markets, so that part will continue.
       But we will always be refining.

       And there are a lot of decisions, just individual decisions that need to get made
       every single day. And a lot of those decisions need to be made with a single eye
       toward a vision for the future, and that’s what we will be looking for Charlie
       to begin to synthesize and express.

       QUESTION: And do you expect that the majority of the position is, at least
       initially, regulatorily-driven? That there’s a lot that has to do with regulators?
       Or is it that piece of it is down the path very significantly and it’s just -- keep
       moving on the same path? Just wondering your thoughts on that, Betsy.


                                                -45-
        Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 53 of 68




       DUKE: Well, we’re pretty well along in a lot of the work, and we’ve defined out
       the work for each individual piece of it, each individual agreement with a
       regulator. And those are all on somewhat different tracks, although a lot of
       the themes are parallel. And so that work will continue to the extent that
       Charlie can use his experience and his insights to get through some of the
       pieces and accelerate that work, that will be terrific. But I think we have a
       good understanding with our regulators on what they are looking for, and that’s
       the conversation that we had quite a bit with Charlie when we were talking about
       him coming here because he wants to understand what the work was that we
       needed to do and how far along it was and what else was left to be done.

(Ex. V at 5-6.)

       The italicized text is the only statement by Duke challenged in the Complaint. Plaintiffs

attempt to transform her comments into an assurance that Wells Fargo’s regulators already had

approved its plans. (AC ¶¶ 202-204.) As her full answer makes clear, however, Duke made only

the unremarkable, and entirely true, observations that Wells Fargo’s work streams “are all on

somewhat different tracks” and that “we’re pretty well along in a lot of the work,” and she

expressed her view as Board Chair that, “to the extent that Charlie can use his experience and his

insights to get through some of the pieces and accelerate that work, that will be terrific.” Duke

then added, “I think we have a good understanding with our regulators on what they are looking

for” (Ex. V at 6 (emphasis added))—a classic opinion statement. Those remarks were not an

assurance that Wells Fargo already had received regulatory approval for its plans.

                  15.   October 15, 2019 – Earnings Call (Parker)

       Plaintiffs challenge (AC ¶ 205) Parker’s answer to a question during Wells Fargo’s third-

quarter 2019 earnings call on October 15, 2019 about where Wells Fargo stood “on the consent

order and remediating the operational risk and controls.” The full text is below:

       QUESTION: Okay. All right. I just wanted to be clear. So wanted to just maybe
       ask about a different topic. And I apologize I was on a little bit late, I don’t know
       if you addressed it. But any update on where you stand on the consent order and
       remediating the operational risk and controls? And it seems like there’s a lot of
       blocking and tackling there in terms of all of the processes that you’re looking
       at, identifying risk and controls and where appropriate, remediating those.


                                               -46-
       Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 54 of 68




       Can you just give us a sense regardless of what the Fed does and when they lift
       it, where you feel like you are in that process? And do you feel like you need to
       get past that before you can really attack the cost structure in a meaningful way?

       PARKER: Yes. Thanks. So let me start on that, and I’ll turn it over to John. I
       mean our conversation with our regulators are, of course, confidential
       supervisory information. But I can say that our engagement with the
       regulators has been very constructive and we’re in constant dialogue with
       them on a number of fronts. As everybody recalls, several of the regulators
       made public statements earlier in the year in which they expressed their
       disappointment with the progress we made up until that time. In response to
       that criticism, which, of course, we accepted, over the last 6 months, we’ve
       redoubled our efforts with regard to trying to satisfy their expectations. And I’ve
       made clear, I know Charlie will as well, that the entire Wells Fargo team must
       continue to act assertively and decisively to meet the regulators’ expectations going
       forward. With regard to the issues raised in the Fed consent order, the feedback
       that we are getting from the Fed on a constant basis is enabling us to continue to
       make progress in terms of responding to their expectations. We’re good ways
       down the road, but I think it’s fair to say that we have a substantial amount of
       additional work to do. And of course, at the same time, we’ve designed and
       implemented and we’re constantly working to enhance our new risk management
       framework. And that’s fundamentally transforming how we manage risk every day
       throughout the organization in a way that I would describe as much more
       comprehensive, integrated and consistent. And at the same time, we’re enhancing
       frontline risk, independent risk management and the audit functions so that we can
       ensure multiple layers of review and better visibility into issues as they emerge.
       And obviously, the goal of all this is to prevent the occurrence of kind of the kinds
       of issues that we had in the past. And as John alluded to before, we’re also
       emphasizing operational excellence throughout the company. Our biggest focus
       area is on business process management in an effort to try to deliver greater
       consistency. So I guess what I will say, and I’ll turn it over to John to talk
       about some of the financial impacts, is that there’s a great deal of work to do
       to meet the expectations of our regulators. They’re appropriately high. But
       we’re committed to completing that work. We’re working very hard, and we’re
       confident that we’ll be able to complete the work in a manner that’s timely and, just
       as important, up to the highest standards of professionalism and durability going
       forward.

(Ex. W at 15.)

       Plaintiffs ignore Parker’s warning that “our conversation[s] with our regulators are, of

course, confidential supervisory information.” In arguing that his reference to a “new risk

management framework” suggested that Wells Fargo’s regulators already had approved its plans

(AC ¶¶ 205-207), Plaintiffs also disregard Parker’s reminder that “several of the regulators made


                                               -47-
        Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 55 of 68




public statements earlier in the year in which they expressed their disappointment with the progress

we made up until that time,” as well as his comments that “I think it’s fair to say that we have a

substantial amount of additional work to do” and that “there’s a great deal of work to do to meet

the expectations of our regulators.” Those statements belie Plaintiffs’ contention that Parker’s use

of the phrase “designed and implemented” somehow suggested that the FRB had “approved the

Bank’s Stage 1 Plan proposals.” (Id. ¶ 206.)

                16.    December 10, 2019 – Goldman Sachs Conference (Shrewsberry)

       Lastly, Plaintiffs challenge (AC ¶ 208) Shrewsberry’s response to an analyst’s question

about the consent orders at a conference sponsored by Goldman Sachs on December 10, 2019:

       QUESTION: So perhaps we can talk a little bit about the consent order. And
       I appreciate there’s probably not a lot of new you can say, but can you just
       update us on the progress that you’re making? And just perhaps remind us on
       what the process looks like from here.

       SHREWSBERRY: Sure. The way the process look like is we -- actually, I say
       process, you say process? The way the process looks like is we get to a certain
       point of this body of work that I mentioned process by process and risk by
       risk. And once we reach a certain point, we will have a third-party come in
       and demonstrate that, that has been adopted and implemented in theory to the
       satisfaction, in that case, the Federal [R]eserve, and then it’s up to them to
       determine what to do with that information. That isn’t scheduled at the moment.
       It’s in the relatively near future. But importantly, the work that’s underway to
       prepare for that is what’s happening, what that means.

       QUESTION: And I appreciate you may not have the exact answer, but how long
       do you think the third-party review would take? Is that . . .

       SHREWSBERRY: No idea.

       QUESTION: No idea?

       SHREWSBERRY: I mean it’s -- the beauty of the amount of work that’s been
       done behind the scenes in preparation for that is that we’ll do everything in our
       power to make it as easy as possible for people to understand what the program
       is and how we’ve implemented it to make it as seamless as possible.

(Ex. X at 3.)




                                               -48-
       Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 56 of 68




       Plaintiffs contend that Shrewsberry’s description of “what the process looks like from

here” was false or misleading because it suggested that “the Bank’s Stage 1 Plans” had been

“implemented.” (AC ¶ 209.) Not true. Shrewsberry simply described “[t]he way the process

looks” and correctly stated that “once we reach a certain point, we will have a third-party come

in” to review Wells Fargo’s implementation of its plans.         (Ex. X at 3 (emphasis added).)

Shrewsberry disclosed that this later stage of the process “isn’t scheduled at the moment” and

offered the view that “[i]t’s in the relatively near future.” Although Plaintiffs seek to transform

these comments into an assurance that the Company had completed “Stage 1” (AC ¶ 209),

Shrewsberry never said that—he merely noted that a lot of work already had been done in

preparation for the independent-review stage and that such work was ongoing.

                                 *               *              *

       Plaintiffs cannot plead a misrepresentation by relying on incomplete and selective

quotations of Defendants’ actual statements. They instead “must demonstrate with specificity why

and how” Defendants’ statements, read in their entirety, were false or misleading. Rombach, 355

F.3d at 174. The Complaint fails to do that.

II.    Plaintiffs Fail to Plead Particularized Facts That Raise a Strong Inference of Scienter
       for Each Defendant Individually.

       “[W]ith respect to each act or omission alleged to violate” Section 10(b), Plaintiffs also

must plead “with particularity facts giving rise to a strong inference that the defendant acted with

the requisite state of mind”—i.e., scienter. 15 U.S.C. § 78u-4(b)(2)(A). “The term ‘scienter’ . . .

refer[s] to a mental state embracing intent to deceive, manipulate, or defraud.” Aaron v. SEC, 446

U.S. 680, 686 n.5 (1980) (internal quotation marks omitted). For an inference of scienter to be

strong, “a reasonable person [must] deem [it] cogent and at least as compelling as any opposing

inference one could draw from the facts alleged.” Tellabs, 551 U.S. at 324. “[I]n determining



                                               -49-
        Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 57 of 68




whether the pleaded facts give rise to a ‘strong’ inference of scienter, the court must take into

account plausible opposing inferences.” Id. at 323. If a “plausible, nonculpable explanation[]” is

more likely than fraud, the complaint does not adequately plead scienter. Id. at 324.

       To plead scienter for a forward-looking statement, a plaintiff must allege that the statement

was made “with actual knowledge” of its falsity. 15 U.S.C. § 78u-5(c)(1)(B); see Lopez, 173 F.

Supp. 3d at 25 (“scienter requirement for forward-looking statements” is “actual knowledge”). For

opinions, the complaint must plead particularized facts showing that the opinion statements were

“‘not honestly believed when they were made.’” Pirnik v. Fiat Chrysler Automobiles, N.V., 2016

WL 5818590, at *8 (S.D.N.Y. Oct. 5, 2016) (quoting Fait v. Regions Fin. Corp., 655 F.3d 105,

113 (2d Cir. 2011)).

       For all other statements, the minimum required mental state is “conscious recklessness”—

“a state of mind approximating actual intent.” S. Cherry St., LLC v. Hennessee Grp., 573 F.3d

98, 109 (2d Cir. 2009). The complaint must plead facts “show[ing] either (1) that defendants had

the motive and opportunity to commit fraud, or (2) strong circumstantial evidence of conscious

misbehavior or recklessness.” ECA & Local 134 IBEW Joint Pension Tr. of Chicago v. JP Morgan

Chase Co., 553 F.3d 187, 198 (2d Cir. 2009). To plead the former, the Second Circuit requires

particularized allegations of a “concrete and personal benefit to the individual defendants resulting

from the fraud.” Kalnit v. Eichler, 264 F.3d 131, 139 (2d Cir. 2001). If “motive is not apparent,”

the complaint must “identify[] circumstances indicating conscious behavior by the defendant,” and

“the strength of the circumstantial allegations must be correspondingly greater.” Id. at 142. The

complaint must contain “allegations that [1] specific contradictory information was available to

the defendants [2] at the same time they made their misleading statements.” In re PXRE Grp.,

Ltd., Sec. Litig., 600 F. Supp. 2d 510, 536 (S.D.N.Y. 2009) (internal quotation marks omitted).




                                                -50-
        Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 58 of 68




Moreover, “‘[i]n a case involving multiple defendants, plaintiffs must plead circumstances

providing a factual basis for scienter for each defendant; guilt by association is impermissible.’”

In re Banco Bradesco S.A. Sec. Litig., 277 F. Supp. 3d 600, 664 (S.D.N.Y. 2017).

       Plaintiffs fail to plead particularized facts giving rise to the required strong inference that

each of Sloan, Shrewsberry, Parker, and Duke—the four Individual Defendants accused of fraud—

individually made a false or misleading statement with an intent to deceive, manipulate, or defraud.

That failure is also fatal to Plaintiffs’ Section 10(b) claim against Wells Fargo.

       A.      Tim Sloan

       Plaintiffs contend that former CEO Sloan made six misstatements between February 2,

2018, when the FRB consent order was entered, and March 12, 2019, when he testified before the

HFSC. Plaintiffs do not plead any “concrete and personal benefit” to Sloan “resulting from the

fraud” beyond the generic “[m]otives that are generally possessed by most corporate directors and

officers.” Kalnit, 264 F.3d at 139. The Complaint makes no allegations of the sort of financial

self-interest that courts consider probative of motive, such as suspicious stock trading or contingent

compensation. See, e.g., S. Cherry St., 573 F.3d at 108-09.

       What is more, any suggestion that Sloan intentionally misrepresented the status of Wells

Fargo’s compliance with the consent orders to “secure” some undefined and “ephemeral benefit”

would be “farfetched.” In re Take-Two Interactive Sec. Litig., 551 F. Supp. 2d 247, 270 n.12

(S.D.N.Y. 2008). As one court noted, a theory predicated on “an audacious and frankly unrealistic

plan” to lie and “get away scot free” makes a non-fraudulent explanation for alleged misstatements

“far more likely.” JBCHoldings NY, LLC v. Pakter, 931 F. Supp. 2d 514, 534 (S.D.N.Y. 2013).

If a defendant “stood to gain very little from the fraud alleged by Lead Plaintiffs, other than the

postponement of ‘an inevitable day of reckoning’ when the [truth] became public,” a defendant’s

“statement that it complied with [a regulator’s] rules is most naturally interpreted as a reasonable


                                                -51-
        Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 59 of 68




resolution of ambiguous regulatory language, not as a reckless or knowing falsehood.” Take-Two,

551 F. Supp. 2d at 281 (quoting Shields, 25 F.3d at 1130).

       That is certainly the case here. At the time of Sloan’s statements, Wells Fargo was under

intense regulatory “scrutiny” because of its prior legal issues. (AC ¶ 41.) The Company’s

regulators obviously were well aware of the status of Wells Fargo’s efforts to comply with the

consent orders. As their public statements immediately after Sloan’s March 2019 HFSC testimony

demonstrate, Wells Fargo’s regulators were not at all shy to express, both to Congress and the

public, their dissatisfaction with the Company’s progress under the consent orders. Because Wells

Fargo was operating in a regulatory, political, and media fish bowl, it made zero sense for Sloan

to lie in his public statements and congressional testimony about the status of Wells Fargo’s efforts

to satisfy the consent orders’ requirements or whether regulators had approved Wells Fargo’s

plans. He had to know that Wells Fargo’s regulators, which knew exactly where the Company

stood in the process mandated by the consent orders and whether they had approved Wells Fargo’s

submissions, would immediately correct any statement on those subjects they believed to be false.

       Beyond the absence of any rational motive to lie, Plaintiffs fail to plead particularized facts

demonstrating that Sloan did not believe his opinion statements or had actual knowledge of the

alleged falsity of his forward-looking statements—for instance, that he did not believe on the day

the FRB consent order was entered that the order’s timeline put Wells Fargo “on a fast track” or

that he did not hold the expectation in mid-2018 that the FRB’s asset cap would be lifted the

following year. See Pirnik, 2016 WL 5818590, at *8 (“Plaintiffs must show that [company’s]

‘opinions’ . . . were not only ‘false’ (i.e., inaccurate) but also ‘not honestly believed when they

were made.’”). Sloan’s repeated warnings about potential delays in lifting the asset cap, the work

Wells Fargo still needed to complete under the consent orders, the iterative nature of the process




                                                -52-
       Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 60 of 68




under those orders, and his inability to reveal regulators’ communications with Wells Fargo

because of CSI restrictions are inconsistent with an intent to mislead investors that regulators

already had “approved” Wells Fargo’s plans (AC ¶ 5), a word Sloan never once used.

       Moreover, with the exception of his HFSC testimony on March 12, 2019, all of Sloan’s

statements predated the FRB’s March 11, 2019 rejection of Wells Fargo’s resubmitted plans. (See

id. ¶ 93.) The Complaint does not allege any facts demonstrating that Sloan, before that second

rejection, was not, in fact, optimistic that Wells Fargo was making progress under the FRB consent

order and that the asset cap might be lifted sometime in 2019. See Tongue, 816 F.3d at 211 (“even

exceptional optimism” is not actionable).

       In his March 2019 HFSC testimony, Sloan clearly attempted to walk a tightrope between

not unlawfully disclosing CSI and potentially subjecting himself and Wells Fargo to criminal

penalties, on the one hand, and answering HFSC members’ insistent questions, on the other. He

also wanted to assure Congress and the public that Wells Fargo had put internal plans in place

during his tenure as CEO to remedy harm suffered by customers and help avoid any recurrence of

the misconduct that led to the consent orders. None of this raises a strong inference that Sloan

intended to mislead anyone about the status of the Company’s efforts to satisfy the consent orders.

       While Plaintiffs emphasize the HFSC reports’ harsh critique of small portions of Sloan’s

testimony and the HFSC Chairwoman’s referral of Sloan to the Department of Justice (id. ¶¶ 222-

223), the HFSC’s criticisms of Sloan, like Plaintiffs’ allegations, twist his actual testimony into

something it was not—an unqualified assurance that Wells Fargo “was fully complying with its

regulators” and that “the bank had done everything the regulators asked, and was on track to

resolve the consent orders.” (Id. ¶ 123.) That is not what Sloan said. See Lipow v. Net1 UEPS

Techs., Inc., 131 F. Supp. 3d 144, 167 (S.D.N.Y. 2015) (“government investigations cannot bolster




                                               -53-
        Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 61 of 68




allegations of scienter that do not exist”). Plaintiffs also point to Sloan’s alleged apology to the

FRB after he finished testifying as supposed evidence of scienter. (AC ¶ 219.) But this apology

does not create a strong inference that Sloan acted with an intent to defraud or deceive in testifying.

At most, it suggests that Sloan felt compelled, in light of the OCC’s public condemnation of Wells

Fargo within minutes of when he finished testifying, to reach out to the FRB in an effort to allay

any concerns the FRB might have had. That effort was by no means an admission of scienter.

       Plaintiffs contend that over a week before his HFSC testimony, “Sloan instructed his

colleagues to revise a proxy filing to avoid admitting that ‘substantial’ work remained under the

2018 Consent Orders.” (Id. ¶ 224.) The referenced March 3, 2019 emails between Sloan and

Duke, which are appended to the Majority Report, were sent before the FRB’s March 11, 2019

rejection of Wells Fargo’s resubmitted plans. The emails discussed a paragraph in the proxy

statement about executive compensation and noted that Wells Fargo had “condition[ed] vesting

of” Sloan’s “long term performance shares” on progress against regulatory expectations, and that

Duke and Sloan considered this an “important and impactful decision.” (Ex. D at App. 13.) This

conditioning confirms that Sloan’s financial incentives were aligned with Wells Fargo’s long-term

performance under the consent orders, undercutting any inference that Sloan had a motive to lie

for some short-term benefit. Although Sloan suggested deleting the word “substantial” in the

phrase “substantial amount of work remaining to meet the expectations outlined in” the consent

orders, he did so because he thought otherwise “stakeholders could jump to the conclusion it means

we are not close to lifting of the asset cap and it may give regulators even more confidence in

criticizing us.” (Id. (emphasis added).) That phrasing is significant: it shows that Sloan honestly

believed at the time (eight days before the FRB rejected Wells Fargo’s resubmitted plans) that

there was not a “substantial” amount of work left under the consent orders and that the asset cap




                                                 -54-
       Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 62 of 68




would be lifted in 2019, and that he did not want others to “jump” to a “conclusion” he believed

to be erroneous.

       Plaintiffs’ remaining scienter allegations are unavailing. Plaintiffs assert without any

factual basis that Sloan “was abruptly forced to ‘resign’ within days” of his HFSC testimony. (AC

¶ 220.) But even assuming that allegation is true, “terminations alone are insufficient” to plead

scienter. Das v. Rio Tinto PLC, 332 F. Supp. 3d 786, 815 (S.D.N.Y. 2018). “In reality, there are

any number of reasons that an executive might resign, most of which are not related to fraud.” In

re BISYS Sec. Litig., 397 F. Supp. 2d 430, 446 (S.D.N.Y. 2005). Likewise, the Board’s decision

in 2020 about Sloan’s performance share award (AC ¶ 228) says nothing about his state of mind

in making properly caveated statements in 2018 and 2019. Although Plaintiffs cite former director

Karen Peetz’s HFSC testimony (id. ¶ 227), Peetz testified that Sloan actually “believed he as CEO

could handle everything. He had confidence, maybe overconfidence, in people collaborating.”

(Ex. F at 28.) Overconfidence is not evidence of fraud.

       Finally, the importance of consent-order compliance and the FRB asset cap to Wells

Fargo’s business (AC ¶¶ 229-233) does not, without more, establish scienter.                 “[T]he

overwhelming consensus in this district is that such ‘core operations’ allegations are insufficient—

standing alone—to establish scienter,” Gagnon v. Alkermes PLC, 368 F. Supp. 3d 750, 755

(S.D.N.Y. 2019), if they are permissible at all, see Sachsenberg v. IRSA Inversiones y

Representaciones Sociedad Anónima, 339 F. Supp. 3d 169, 183-84 (S.D.N.Y. 2018) (“[T]he

Second Circuit has expressed doubt as to the continued independent viability of the core operations

doctrine.”). That is especially so here, where Sloan and others were hamstrung in their ability to

answer questions about the status of Wells Fargo’s efforts to comply with the consent orders

because of stringent CSI regulations.




                                               -55-
       Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 63 of 68




       B.      John Shrewsberry

       Plaintiffs assert that former CFO Shrewsberry made six misstatements between May 30,

2018 and December 10, 2019, even though neither HFSC report accuses him of making a single

false or misleading statement. As with Sloan, Plaintiffs fail to allege that Shrewsberry had any

motive to lie about Wells Fargo’s progress under the consent orders or that he did not honestly

believe his opinion statements and forward-looking statements about the expected timing for

compliance, much less that he had actual knowledge that those statements were false. Plaintiffs

also distort what Shrewsberry actually said, omitting his warnings that, among other things, lifting

the asset cap could take “a long amount of time,” some of the work streams “are further along than

others,” and some are still at the “drawing board” stage. (See supra at 20-21.) These disclosures

“undercut the inference that” Shrewsberry “was attempting to conceal th[e] truth.” City of Pontiac,

752 F.3d at 186 & n.62 (“specific disclosures” about true state of affairs “undercut the inference

that defendants knew or recklessly disregarded that” the truth “was inconsistent with their

representations,” “much less that they intended to conceal or recklessly concealed” the truth).

       C.      Allen Parker

       Plaintiffs challenge three statements by Parker between April 12, 2019 and October 15,

2019, when he was Wells Fargo’s interim CEO. None of Parker’s statements is mentioned

anywhere in the HFSC reports. The notion that Parker would have knowingly or recklessly

misrepresented Wells Fargo’s progress under the consent orders is “farfetched.” Take-Two, 551

F. Supp. 2d at 270 n.12. Parker is an accomplished lawyer who was Wells Fargo’s General

Counsel from March 2017 to March 2019 and, before that, a partner at Cravath, Swaine & Moore

LLP, where he was the Presiding Partner from 2013 to 2016. Less than a month before his first

alleged misstatement, the Wells Fargo Board asked Parker to serve as interim CEO following

Sloan’s retirement in the wake of regulators’ public statements that, as Parker put it, “indicated


                                               -56-
        Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 64 of 68




their disappointment with our progress to date.” (See supra at 39.) It is inconceivable that Parker

would lie in his public statements about issues he knew were the subject of intense governmental

scrutiny throughout his tenure as interim CEO. Nor do Plaintiffs offer any explanation for why

Parker would have a motive to lie—the Complaint does not point to a single fact that courts

consider probative of motive to defraud. See, e.g., S. Cherry St., 573 F.3d at 108-09.

       In addition, the Complaint’s description of Parker’s three statements is an egregious case

of selective quoting that intentionally omits warnings that “undercut” any inference of scienter.

See City of Pontiac, 752 F.3d at 186 & n.62. Plaintiffs ignore, among many other warnings,

Parker’s statements that “we have a substantial amount of work yet to do,” that “our regulators

have indicated their disappointment with our progress to date,” that “we do not feel it’s appropriate

to provide guidance as to the timing of the lifting of the asset cap,” and that “there’s a great deal

of work to do to meet the expectations of our regulators.” (See supra at 39, 47-48.)

       Nor do (or could) Plaintiffs plead that Parker did not subjectively believe his stated

opinions and forward-looking statements that “some” of the work “is way down the road,” that

“we’re going to be focused more on execution” in the future, or that “I think there is a meeting of

the minds in terms of what we need to do, but the task itself is a significant one.” (See supra at

41-42, 44.) The Complaint pleads no particularized facts suggesting that Parker made those

statements with actual knowledge of their alleged falsity or that he did not honestly believe the

statements when they were made.

       D.      Elizabeth Duke

       Plaintiffs challenge only one statement by former Board Chair Duke—her remarks during

the September 27, 2019 investor conference introducing Scharf as Wells Fargo’s next CEO that

“we’re pretty well along in a lot of the work, and we’ve defined out the work for each individual

piece of it, each individual agreement with a regulator,” and that “we have a good understanding


                                                -57-
        Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 65 of 68




with our regulators on what they are looking for.” (AC ¶ 201.) Those unexceptional remarks are

mentioned nowhere in either HFSC report. In accusing Duke of fraud, Plaintiffs omit the words

“I think” before her description of Wells Fargo’s “understanding” and ignore that Duke warned

that the various work streams “are all on somewhat different tracks.” (See supra at 46.) The

Complaint fails to plead particularized facts that give rise to a strong inference that Duke did not

honestly believe her statements of opinion at the time she made them.

       As with Sloan, Plaintiffs cannot rely on Duke’s March 9, 2020 resignation as Board Chair

(AC ¶ 221) to create a strong inference of scienter. (See supra at 55.) Nor does her March 11,

2020 HFSC testimony about her awareness of previous rejection letters and extension requests and

about the Board’s concerns (AC ¶¶ 134, 226) raise an inference that she made her one challenged

statement six months earlier with an intent to deceive or defraud. In fact, Duke’s March 2020

testimony that the FRB had found portions of Wells Fargo’s resubmitted plans to be generally

acceptable and other portions to be partially acceptable (Ex. Y (HFSC Hearing) at 11) was entirely

consistent with her September 2019 statement that she believed the Company was “pretty well

along in a lot of work” but that the work was on “different tracks.” See Pirnik, 2016 WL 5818590,

at *8 (“Plaintiffs must show that [company’s] ‘opinions’ . . . were not only ‘false’ (i.e., inaccurate)

but also ‘not honestly believed when they were made.’”). Lastly, Duke’s agreement in her

March 3, 2019 email exchange with Sloan to delete the word “substantial” from Wells Fargo’s

proxy filing (AC ¶ 224) to avoid stakeholders “jump[ing]” to unwarranted conclusions has no

bearing on Duke’s state of mind six months later when she made the challenged remarks while

introducing Scharf as Wells Fargo’s new CEO. (See supra at 54-55.)

       E.      Wells Fargo

       To allege corporate scienter, “the pleaded facts must create a strong inference that someone

whose intent could be imputed to the corporation acted with the requisite scienter.” Teamsters


                                                 -58-
        Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 66 of 68




Local 445 Freight Div. Pension Fund v. Dynex Cap. Inc., 531 F.3d 190, 195 (2d Cir. 2008). “In

most cases, the most straightforward way to raise such an inference for a corporate defendant will

be to plead it for an individual defendant.” Id. Plaintiffs do not suggest, much less plead, a basis

for imputing scienter to Wells Fargo other than through the four Individual Defendants accused of

fraud. Because Plaintiffs do not adequately plead scienter as to any Individual Defendant, they

fail to plead corporate scienter as well.

                                   *             *              *

       Viewed holistically, the “inference of scienter” here is less cogent and compelling than the

“opposing inference one could draw from the facts alleged.” Tellabs, 551 U.S. at 324. When the

factual allegations are considered as a whole, the more compelling inference is that the Individual

Defendants at times expressed good-faith optimism about Wells Fargo’s expected progress under

the consent orders, but endeavored, within the limitations imposed by the CSI restrictions, to warn

investors of remaining challenges and uncertainties. That is not securities fraud.

III.   Plaintiffs Also Fail to Plead Section 20(a) Claims.

       Plaintiffs fail to plead control-person claims under Section 20(a) against the Individual

Defendants for multiple reasons.

       First, “Plaintiffs’ Section 20(a) claims fail necessarily” because the Complaint “does not

state a claim for a primary violation” under Section 10(b) and “[t]hat failure is by itself

dispositive.” Alpha Cap. Anstalt v. Schwell Wimpfheimer & Assocs. LLP, 2018 WL 1627266,

at *19 (S.D.N.Y. Mar. 30, 2018).

       Second, Plaintiffs also must plead that the alleged control person “actually controlled a

primary violator in connection with the alleged misstatements.” Id. The Complaint does not allege

that any Individual Defendant “exercised actual control over the dissemination of the alleged

misstatements that he did not himself make.” Banco Bradesco, 277 F. Supp. 3d at 670.


                                               -59-
       Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 67 of 68




       Third, Plaintiffs do not adequately allege that each “defendant was, in some meaningful

sense, a culpable participant in the controlled person’s fraud.” Carpenters, 750 F.3d at 236. The

PSLRA’s “heightened pleading standards” apply to this requirement. DoubleLine Cap. LP v.

Construtora Norberto Odebrecht, S.A., 413 F. Supp. 3d 187, 220 (S.D.N.Y. 2019). To plead

culpable participation, a plaintiff must allege “actual involvement in the making of the fraudulent

statements by the putatively controlled” person. Id. (internal quotation marks omitted). “[E]ven

assuming that ‘culpable participation’ is a less stringent standard than scienter,” Section 20(a)

claims should be dismissed where plaintiffs “do not allege facts showing that [the defendant] acted

with any culpability in connection with the dissemination of the statements that survive, on a

primary violation basis, [the] motion to dismiss.” In re Vale S.A. Sec. Litig., 2017 WL 1102666,

at *34 (S.D.N.Y. Mar. 23, 2017). Plaintiffs do not allege those facts here.

       Lastly, Plaintiffs’ Section 20(a) claim against Wells Fargo’s current CEO Scharf, who is

not accused of making any misstatements, is baseless. Scharf did not join the Company until

October 21, 2019, more than 20 months after the first alleged misstatement was made. Plaintiffs

do not allege that Scharf was involved in, much less that he exercised actual control over,

Shrewsberry’s challenged statement during the December 10, 2019 investor conference—the only

alleged misstatement that was made after Scharf’s arrival at Wells Fargo. The Complaint instead

offers only the generic (and inadequate) allegation that “Scharf had the power and authority to

cause Wells Fargo and its employees to engage in the wrongful conduct alleged herein.” (AC

¶ 301.) The Complaint further belies any suggestion that Sloan was a culpable participant in

securities fraud by alleging that he disclosed the “truth” to the market about the consent orders on

multiple occasions. (See id. ¶¶ 131-132, 225, 251-253.)

                                         CONCLUSION

       The Court should dismiss the Complaint in its entirety and with prejudice.


                                               -60-
         Case 1:20-cv-04494-GHW Document 90 Filed 01/22/21 Page 68 of 68




Dated:     New York, New York
           January 22, 2021

                                             /s/ Richard C. Pepperman II
 Nanci L. Clarence (pro hac vice)            Richard C. Pepperman II
 Josh Cohen (pro hac vice)                   Leonid Traps
 Adam F. Shearer (pro hac vice)              SULLIVAN & CROMWELL LLP
 CLARENCE DYER & COHEN LLP                   125 Broad Street
 899 Ellis Street                            New York, New York 10004
 San Francisco, California 94109             Telephone: (212) 558-4000
 Telephone: (415) 749-1800                   Facsimile: (212) 558-3588
 Facsimile: (415) 749-1694                   peppermanr@sullcrom.com
 nclarence@clarencedyer.com                  trapsl@sullcrom.com
 jcohen@clarencedyer.com
 ashearer@clarencedyer.com                   Christopher Michael Viapiano
                                             SULLIVAN & CROMWELL LLP
 Counsel for Defendant Timothy J. Sloan      1700 New York Avenue, N.W.
                                             Suite 700
                                             Washington, D.C. 20006
                                             Telephone: (202) 956-7500
                                             Facsimile: (202) 293-6330
                                             viapianoc@sullcrom.com

                                             Counsel for Defendants Wells Fargo &
                                             Company, John R. Shrewsberry, C. Allen
                                             Parker, Elizabeth Duke, and Charles W.
                                             Scharf




                                          -61-
